Exhibit 10.1

 

 

 

 

 

AMENDED AND RESTATED LICENSE AGREEMENT

between

reata pharmaceuticals, inc.

and

ABBVIE LTD.

Dated as of October 9, 2019

 

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 



DC: 7144249-23

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE 1

Definitions1

 

ARTICLE 2

Termination, Restatement and Release14

 

 

2.1

Termination and Restatement14

 

 

2.2

Covenant Not to Sue and Release14

 

ARTICLE 3

Licenses And Exclusivity14

 

 

3.1

Survival and Amendment of License Grants to AbbVie14

 

 

3.2

License Grants to Reata16

 

 

3.3

No Implied Licenses17

 

 

3.4

AbbVie Exclusivity17

 

 

3.5

Reata Transfer Restrictions18

 

ARTICLE 4

Transfers18

 

 

4.1

AbbVie Obligations18

 

 

4.2

Delivery or Destruction of Samples19

 

 

4.3

Limitations19

 

ARTICLE 5

Financials19

 

 

5.1

Payments19

 

 

5.2

Royalties20

 

 

5.3

Mode of Payment22

 

 

5.4

Taxes22

 

 

5.5

Interest on Late Payments23

 

 

5.6

Financial Records23

 

 

5.7

Audit23

 

 

5.8

Audit Dispute24

 

 

5.9

Confidentiality24

 

ARTICLE 6

Intellectual Property24

 

 

6.1

Patent Management24

 

 

6.2

Cooperation24

 

 

6.3

Infringement Claims by Third Parties25

 

 

6.4

Product Trademarks in the Territory25

 

ARTICLE 7

Representations, Warranties and Covenants25

 

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

7.1

Mutual Representations and Warranties25

 

 

7.2

Additional Representations, Warranties and Covenants of AbbVie27

 

 

7.3

Additional Representations, Warranties and Covenants of Reata27

 

 

7.4

DISCLAIMER OF WARRANTIES27

 

ARTICLE 8

Indemnification28

 

 

8.1

Indemnification by Reata28

 

 

8.2

Indemnification by AbbVie29

 

 

8.3

Notice of Claim29

 

 

8.4

Indemnification Procedures29

 

 

8.5

Special, Indirect, Consequential and Other Losses31

 

 

8.6

Insurance31

 

ARTICLE 9

Confidentiality31

 

 

9.1

Confidentiality Obligations31

 

 

9.2

Permitted Disclosures33

 

 

9.3

Use of Name33

 

 

9.4

Public Announcements34

 

 

9.5

Publications34

 

ARTICLE 10

Term and Termination34

 

 

10.1

Term35

 

 

10.2

Termination by Mutual Agreement35

 

 

10.3

Material Breach35

 

 

10.4

Termination for Insolvency35

 

 

10.5

Rights in Bankruptcy35

 

 

10.6

Effects of Termination; Surviving Provisions36

 

 

10.7

Remedies37

 

ARTICLE 11

Miscellaneous37

 

 

11.1

Force Majeure37

 

 

11.2

Export Control37

 

 

11.3

Assignment37

 

 

11.4

Non-Disparagement39

 

 

11.5

Severability39

 

 

11.6

Governing Law; Service39

 

 

11.7

Dispute Resolution39

 

 

11.8

Notices40

 

 

11.9

Entire Agreement41

 

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

11.10

English Language42

 

 

11.11

Equitable Relief42

 

 

11.12

Waiver and Non-Exclusion of Remedies43

 

 

11.13

No Benefit to Third Parties43

 

 

11.14

Further Assurance43

 

 

11.15

Relationship of the Parties43

 

 

11.16

Counterparts; Facsimile Execution43

 

 

11.17

References43

 

 

11.18

Construction44

 

 

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

iii

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LICENSE AGREEMENT

This Amended and Restated license Agreement (this “Agreement”) is entered into
as of October 9, 2019 (the “A&R Date”) by and between Reata Pharmaceuticals,
Inc., a Delaware corporation having its principal place of business at 2801
Gateway Drive, Suite 150, Irving, Texas 75063 (“Reata”), and AbbVie Ltd., a
Bermuda corporation having its principal place of business at Clarendon House, 2
Church Street, Hamilton HM 11, Bermuda, as successor in interest to Abbott
Pharmaceuticals PR Ltd. (“AbbVie”).  Reata and AbbVie are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”.

Background

WHEREAS, AbbVie and Reata entered into that certain License Agreement, dated as
of September 21, 2010 (the “License Agreement”), under which AbbVie obtained the
right to develop and commercialize Bardoxolone (as defined herein) and certain
back-up and follow-on Targeted AIMs (as defined herein), for use in certain
renal, cardiovascular and metabolic indications in certain countries and
territories outside the U.S.;

WHEREAS, AbbVie and Reata entered into that certain Collaboration Agreement,
dated as of December 9, 2011 (the “Collaboration Agreement”), under which AbbVie
and Reata agreed to collaborate to research, develop and commercialize certain
Targeted AIMs, including Omaveloxolone (as defined herein), for use in
indications other than the renal, cardiovascular and metabolic indications that
are the subject of the License Agreement;

WHEREAS, pursuant to the License Agreement and the Collaboration Agreement,
AbbVie and Reata have collaborated to research and develop the Compounds (as
defined herein);

WHEREAS, AbbVie and Reata now desire to amend and restate the License Agreement
and Collaboration Agreement to provide for the Parties to terminate certain
rights existing under the License Agreement and Collaboration Agreement and for
AbbVie to license its rights to Exploit (as defined herein) such Compounds to
Reata in exchange for certain payments and other undertakings as provided
herein; and

WHEREAS, Reata has determined that no HSR Filings are required in connection
with this Agreement.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises and conditions hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, do hereby agree as follows:

ARTICLE 1
Definitions

1.1“A&R Date” has the meaning set forth in the Preamble.

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

1

--------------------------------------------------------------------------------

 

1.2“AbbVie Indemnitees” has the meaning set forth in Section 8.1.

1.3“AbbVie Know-How” means the Information set forth on Schedule 1.3 until such
Information is part of the public domain by public use, publication, general
knowledge or the like.

1.4“AbbVie Patents” means (a) the Patents set forth on Schedule 1.4 (the
“Scheduled Patents”) and (b) all other Patents that claim priority to (i) any of
the Scheduled Patents or (ii) any Patent to which any of the Scheduled Patents
claims priority, in each case ((i) and (ii)), that solely claim subject matter
that is disclosed in the Scheduled Patents.

1.5“Accountant” has the meaning set forth in the Section 5.8.

1.6“Additional Amount” has the meaning set forth in Section 5.4(b).

1.7“ADR” has the meaning set forth in Section 11.7(a).

1.8“Adverse Ruling” has the meaning set forth in Section 10.2.

1.9“Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such first Person.  For purposes
of this definition, “control” and, with correlative meanings, the terms
“controlled by” and “under common control with” means: (a) the possession,
directly or indirectly, of the power to direct the management or policies of a
business entity, whether through the ownership of voting securities, by contract
relating to voting rights or corporate governance, or otherwise; or (b) the
ownership, directly or indirectly, of more than fifty percent (50%) of the
voting securities or other ownership interest of a business entity (or, with
respect to a limited partnership or other similar entity, its general partner or
controlling entity).  Neither of the Parties to this Agreement shall be deemed
to be an “Affiliate” of the other solely as a result of entering into this
Agreement.  “Affiliates” of a Party include Persons that are Affiliates of such
Party as of the A&R Date and Persons that become Affiliates of such Party after
the A&R Date, including pursuant to a Change of Control.

1.10“Aggregate Consideration” has the meaning set forth in Section 5.1.

1.11“Applicable Law” means applicable laws, rules, and regulations, including
any rules, regulations, guidelines, or other requirements of the Regulatory
Authorities, that may be in effect from time to time.

1.12“Bardoxolone” means the pharmaceutical compound bardoxolone methyl having
the chemical structure set forth on Schedule 1.12 (the “Bardoxolone Parent
Compound”), and any metabolite, salt, hydrate, solvate, enantiomer, free acid
form, free base form, crystalline form, co-crystalline form, amorphous form, Pro
Drug  Form, racemate, polymorph, chelate, stereoisomer, tautomer, or optically
active form thereof and any derivative of any of the foregoing, provided
however, that “derivative” as used in this Section 1.12 shall not include any
structural analogue of bardoxolone methyl that is not a metabolite, salt,
hydrate, solvate,

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

2

--------------------------------------------------------------------------------

 

enantiomer, free acid form, free base form, crystalline form, co-crystalline
form, amorphous form, Pro Drug Form, racemate, polymorph, chelate, stereoisomer,
tautomer, or optically active form of the Bardoxolone Parent Compound and is not
otherwise designed to generate or deliver therapeutically effective
concentrations of the Bardoxolone Parent Compound within a subject.

1.13“Bardoxolone Parent Compound” has the meaning set forth in Section 1.12.

1.14“Bardoxolone Reversion Date” has the meaning set forth in Section 1.78.

1.15“Business Day” means a day other than a Saturday or Sunday on which banking
institutions in New York, New York are open for business.

1.16“Calendar Quarter” means for each Calendar Year, each of the three (3) month
periods ending March 31, June 30, September 30 and December 31; provided,
however, that the first Calendar Quarter for the first Calendar Year shall
extend from the A&R Date to the first of March 31, June 30, September 30 and
December 31 to occur thereafter.

1.17“Calendar Year” means (a) the period commencing on the  A&R Date and ending
on December 31 of the calendar year during which the A&R Date occurs, and (b)
each successive period beginning on January 1 and ending twelve (12) consecutive
calendar months later on December 31.

1.18“Change of Control” means, with respect to a Party (or any of its
controlling Affiliates), (a) a merger, acquisition, consolidation or
reorganization (or other business combination) of such Party (or any of its
controlling Affiliates) with a Third Party that results in the voting securities
of such Party (or any of its controlling Affiliates) outstanding immediately
prior thereto, or any securities into which such voting securities have been
converted or exchanged, ceasing to represent more than fifty percent (50%) of
the combined voting power of the surviving entity or the parent of the surviving
entity immediately after such merger, acquisition, consolidation or
reorganization, (b) a transaction or series of related transactions in which a
Third Party, together with its Affiliates, becomes the “beneficial owner” (as
such term is used in Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Rule 13d-3 thereunder (or, in each case, any successor thereto),
except that a Person shall be deemed to have “beneficial ownership” of all
shares that any such Person has the right to acquire, whether such right may be
exercised immediately or only after the passage of time), directly or
indirectly, of more than fifty percent (50%) of the combined voting power of the
outstanding securities of such Party (or any of its controlling Affiliates), (c)
the sale or other transfer to a Third Party of all or substantially all of such
Party’s (or any of its controlling Affiliates’) business to which the subject
matter of this Agreement relates or (d) the holders of capital stock of such
Party (or any of its controlling Affiliates) approve a plan or proposal for the
liquidation or dissolution of such entity.

1.19“Collaboration Agreement” has the meaning set forth in the Recitals.

1.20“Collaboration Licenses” has the meaning set forth in Section 3.1(b).

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

3

--------------------------------------------------------------------------------

 

1.21“Combination Product” means a Royalty Product that comprises or contains
both (a) Omaveloxolone or one or more Existing AIMs as an active pharmaceutical
ingredient; plus (b) one or more other active pharmaceutical ingredients that is
not Omaveloxolone or one or more Existing AIMs, and that is sold either as a
fixed dose or as separate doses in a single package for a single price.

1.22“Commercialization” means any and all activities directed to the preparation
for sale of, offering for sale of, or sale of a pharmaceutical product,
including activities related to marketing, promoting, distributing, and
importing such pharmaceutical product, conducting medical affairs activities and
interacting with Regulatory Authorities regarding the foregoing.  When used as a
verb, “to Commercialize” and “Commercializing” means to engage in
Commercialization, and “Commercialized” has a corresponding meaning.

1.23“Compound” means any of Bardoxolone, Omaveloxolone or any Existing AIM.

1.24“Confidential Information” has the meaning set forth in Section 9.1.

1.25“Control” means, with respect to any item of Information or intellectual
property, possession of the right, whether directly or indirectly, and whether
by ownership, license or otherwise (other than by operation of the license
grants in the License Agreement or the Collaboration Agreement that survive
pursuant to Section 3.1(a)), to grant a license, sublicense or other right to or
under such Information or intellectual property as provided for herein without
violating the terms of any agreement or other arrangement with any Third
Party.  “Controls” and “Controlled” have corresponding meanings.

1.26“Convicted Entity” has the meaning set forth in Section 7.1(f)iv.

1.27“Convicted Individual” has the meaning set forth in Section 7.1(f)iv.

1.28“Debarred Entity” has the meaning set forth in Section 7.1(f)ii.

1.29“Debarred Individual” has the meaning set forth in Section 7.1(f)i.

1.30“Default Notice” has the meaning set forth in Section 10.2.

1.31“Development” means all activities related to research, preclinical testing
and other non-clinical studies, test method development and stability testing,
toxicology, formulation, process development, manufacturing scale-up,
qualification and validation, quality assurance/quality control, other
chemistry, manufacturing and controls development, clinical studies, including
Manufacturing in support thereof, development and identification of biomarkers,
diagnostics and companion tools, statistical analysis and report writing, the
preparation and submission of Drug Approval Applications, regulatory affairs
with respect to the foregoing and all other activities reasonably necessary or
useful or otherwise requested or required by a Regulatory Authority as a
condition or in support of obtaining or maintaining a Regulatory Approval.  When
used as a verb, “Develop” means to engage in Development.  

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

4

--------------------------------------------------------------------------------

 

1.32“Dispute” has the meaning set forth in Section 11.7.

1.33“Dollars” or “$” means United States Dollars.

1.34“Drug Approval Application” means a New Drug Application as defined in the
United States Federal Food, Drug, and Cosmetic Act, as amended from time to
time, and the regulations promulgated thereunder (including all additions,
supplements, extensions, and modifications thereto), or any corresponding
foreign application in the Territory, including, with respect to the European
Union, a Marketing Authorization Application filed with the European Medicines
Agency and any successor agency thereto pursuant to the centralized approval
procedure or with the applicable Regulatory Authority of a country in Europe
with respect to the mutual recognition or any other national approval procedure.

1.35“Equity Offering” means one or more public or private sales for cash
proceeds of at least Two Hundred Million Dollars ($200,000,000) in aggregate of
any equity securities of Reata or any of its Affiliates, including common stock
or preferred stock, other than any issuance of equity securities in connection
with a business combination transaction (including, for clarity, a Change of
Control transaction) or employee equity awards.

1.36“Excluded Entity” has the meaning set forth in Section 7.1(f)iii.

1.37“Excluded Individual” has the meaning set forth in Section 7.1(f)iii.

1.38“Existing AIM” means any compound identified on Schedule 1.38 and any
metabolite, salt, hydrate, solvate, enantiomer, free acid form, free base form,
crystalline form, co-crystalline form, amorphous form, Pro Drug Form, racemate,
polymorph, chelate, stereoisomer, tautomer, or optically active form thereof
that is a Targeted AIM or would generate a Targeted AIM upon administration to a
subject, and any derivative of any of the foregoing provided that the derivative
is a Targeted AIM or would generate a Targeted AIM upon administration to a
subject.  For clarity, “Existing AIM” does not include a compound that is not
listed on Schedule 1.38 and either: (a) is a structural analogue of a compound
listed on Schedule 1.38; or (b) is not a metabolite, salt, hydrate, solvate,
enantiomer, free acid form, free base form, crystalline form, co-crystalline
form, amorphous form, Pro Drug Form, racemate, polymorph, chelate, stereoisomer,
tautomer, or optically active form of a compound on Schedule 1.38; or (c) is not
otherwise designed to generate or deliver therapeutically effective
concentrations of a compound on Schedule 1.38 within a subject.

1.39“Exploit” means to make, have made, import, use, sell, or offer for sale,
including to research, develop, commercialize, register, manufacture, have
manufactured, hold, or keep (whether for disposal or otherwise), have used,
export, transport, distribute, promote, market, or have sold or otherwise
dispose of.  “Exploitation” means the act of Exploiting a product or process.

1.40“FDA” means the United Stated Food and Drug Administration and any successor
agency thereto.

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

5

--------------------------------------------------------------------------------

 

1.41“FDA’s Disqualified/Restricted List” has the meaning set forth in Section
7.1(f)v.

1.42“First Commercial Sale” means, with respect to a pharmaceutical product and
a country, the first sale for monetary value for use or consumption by the end
user of such product in such country after Regulatory Approval for such product
has been obtained in such country.  Sales prior to receipt of Regulatory
Approval for such product, such as so-called “treatment IND sales,” “named
patient sales,” and “compassionate use sales,” shall not be construed as a First
Commercial Sale.

1.43“First Period” means the period that begins on the A&R Date and ends on the
eighteen (18)-month anniversary of the A&R Date.

1.44“Generic Product” means, with respect to a Royalty Product, any
pharmaceutical product that: (a) is sold by a Third Party under a Drug Approval
Application granted by a Regulatory Authority to such Third Party, which Third
Party is not a licensee or sublicensee of Reata or its Affiliates, or any of
their licensees or sublicensees, and has not obtained such Royalty Product from
a chain of distribution including Reata, its Affiliates or any of their
licensees or sublicensees, (b) contains the applicable Compound as an active
pharmaceutical ingredient (or the same active moiety); and (c) is approved in
reliance, in whole or in part, on the prior approval of such Royalty Product as
determined by the applicable Regulatory Authority (pursuant to 21 U.S.C.
355(b)(2), an ANDA, a separate NDA, compendia listing, other drug approval
application or otherwise, including foreign equivalents of the foregoing).  A
Royalty Product licensed or produced by Reata (i.e., an authorized generic
product) will not constitute a Generic Product.

1.45“Governmental Authority” means any multi-national, federal, state, local,
municipal or other government authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, court or other tribunal).  

1.46“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
codified at 15 U.S.C. § 18a, as may be amended from time to time, and the rules
and regulations promulgated thereunder, or foreign equivalent thereof under
Applicable Law (including all additions, supplements, extensions and
modifications thereto).  

1.47“HSR Filing” means (a) filings by Reata and AbbVie with the United States
Federal Trade Commission and the Antitrust Division of the United States
Department of Justice of a Notification and Report Form for Certain Mergers and
Acquisitions (as that term is defined in the HSR Act) with respect to the
matters set forth in this Agreement, together with all required documentary
attachments thereto, or (b) equivalent filings, if any, with applicable
Governmental Authorities where such filings are required.

1.48“Indemnification Claim Notice” has the meaning set forth in Section 8.3.

1.49“Indemnified Party” has the meaning set forth in Section 8.3.

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

6

--------------------------------------------------------------------------------

 

1.50“Indemnifying Party” has the meaning set forth in Section 8.3.

1.51“Indemnitees” means the AbbVie Indemnitees or Reata Indemnitees, as the
context requires.

1.52“Information” means all technical, scientific, and other know-how and
information, trade secrets, knowledge, technology, means, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, experiences,
ideas, technical assistance, designs, drawings, assembly procedures, computer
programs, apparatuses, specifications, data, results and other material,
including: biological, chemical, pharmacological, toxicological, pharmaceutical,
physical and analytical, pre-clinical, clinical, safety, manufacturing and
quality control data and information, including study designs and protocols;
assays and biological methodology; (whether or not confidential, proprietary,
patented or patentable) in written, electronic or any other form now known or
hereafter developed.

1.53“Knowledge” means the actual knowledge of the in-house patent counsel of
AbbVie who has responsibilities for prosecuting the Scheduled Patents in the
United States as of the A&R Date, without any obligation or duty to perform any
inquiry or investigation with respect to the applicable facts and information.

1.54“License Agreement” has the meaning set forth in the Recitals.

1.55“Licensed Product” means any pharmaceutical product containing any Compound,
alone or in combination with one or more other therapeutically active
ingredients, in any and all forms, presentations, dosages, and formulations.

1.56“Loan and Security Agreement” has the meaning set forth in Section 7.3.

1.57“Losses” has the meaning set forth in Section 8.1.

1.58“Manufacture” and “Manufacturing” means all activities related to the
production, manufacture, processing, filling, finishing, packaging, labeling,
shipping, and holding of pharmaceutical products  or any intermediate thereof,
including process development, process qualification and validation, scale-up,
pre-clinical, clinical and commercial manufacture and analytic development,
product characterization, stability testing, quality assurance, and quality
control.

1.59“Net Sales” means, with respect to a Royalty Product for any period in any
country in the Territory, the total amount billed or invoiced on sales of such
Royalty Product during such period by Reata or its Affiliates or its or their
Sublicensees/Distributors in such country in the Territory to Third Parties
(including wholesalers or distributors who are not Sublicensees/Distributors) in
bona fide arm’s length transactions, less the following deductions, in each case
to the extent such deductions relate specifically to such Royalty Product in
such country and are actually allowed and taken by such Third Parties and are
not otherwise recovered by or reimbursed to Reata or its Affiliates or its or
their Sublicensees/Distributors:  

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

7

--------------------------------------------------------------------------------

 

(a)trade, cash and quantity discounts;

(b)price reductions or rebates, retroactive or otherwise, imposed by, negotiated
with or otherwise paid to Governmental Authorities;

(c)taxes on sales (such as sales, value added, or use taxes) to the extent added
to the sale price and set forth separately as such in the total amount invoiced;

(d)freight, insurance, and other transportation charges to the extent added to
the sale price and set forth separately as such in the total amount invoiced, as
well as any fees for services provided by wholesalers and warehousing chains
related to the distribution of such Royalty Product;

(e)amounts repaid or credited by reason of rejections, defects, one percent (1%)
return goods allowance, recalls or returns, or because of retroactive price
reductions, including rebates or wholesaler charge backs;

(f)that portion of the annual fee on prescription drug manufacturers imposed by
the Patient Protection and Affordable Care Act, Pub. L. No. 111-148 (as amended)
and reasonably allocable to sales of the Royalty Product;

(g)the portion of administrative fees (which fees shall be consistent with the
requirements set forth in 42 C.F.R. 1001.952(j) or any successor regulation)
paid during the relevant time period to group purchasing organizations,
pharmaceutical benefit managers relating specifically to such Royalty Product;

(h)any consideration actually paid or payable for any Delivery System related to
a billed or invoiced sale of such Royalty Product, where for purposes of this
Net Sales definition, a “Delivery System” shall mean any delivery system
comprising equipment, instrumentation, one or more devices, or other components
designed to assist in the administration of such Royalty Product. To the extent
that the Delivery System and Royalty Product are sold as one product, the
deduction from Net Sales shall be calculated using the methodology spelled out
for a Combination Product as described below;

(i)any invoiced amounts from a prior period that are written off or reserved as
not collectable by Reata or its Affiliates or its or their
Sublicensees/Distributors, including bad debts; and

(j)any other similar and customary deductions that are consistent with GAAP.

Net Sales shall include the amount or fair market value of all other
consideration received by Reata or its Affiliates or its or their
Sublicensees/Distributors in respect of such Royalty Product, whether such
consideration is in cash, payment in kind, exchange, or other form.  Net Sales
shall not include transfers or dispositions for charitable, promotional,
pre-clinical, clinical, regulatory, or governmental purposes so long as such
transfer or disposition is made at or below  cost.  Net

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

8

--------------------------------------------------------------------------------

 

Sales shall not include sales between or among Reata or its Affiliates or its or
their Sublicensees/Distributors so long as such Affiliates or
Sublicensees/Distributors are not end-users of such Royalty Product.  Subject to
the above, Net Sales shall be calculated in accordance with the standard
internal policies and procedures of Reata or its Affiliates or its or their
Sublicensees/Distributors, which must be in accordance with GAAP and
consistently applied.  

(i)If a Royalty Product is sold as a Combination Product for any period in any
country in the Territory, the Net Sales for such Combination Product will be
calculated as follows: If Reata, its Affiliates, or Sublicensees/Distributors
separately sells in such country, (x) Royalty Products containing as its sole
active ingredient one or more of Omaveloxolone or any Existing AIM contained in
such Combination Product (the “Mono Product”) and (y) products containing as
their sole active ingredients the other active ingredient(s) in such Combination
Product, the Net Sales attributable to such Combination Product shall be
calculated by multiplying actual Net Sales of such Combination Product by the
fraction A/(A+B) where: A is Reata’s (or its Affiliate’s or
Sublicensees/Distributor’s, as applicable) average Net Sales price during the
period to which the Net Sales calculation applies for the Mono Product(s) in
such country and B is Reata’s (or its Affiliate’s or Sublicensees/Distributor’s,
as applicable) average Net Sales price during the period to which the Net Sales
calculation applies in such country, for products that contain as their sole
active ingredient(s) the other active ingredient(s) in such Combination Product.

(ii)If Reata, its Affiliates, or Sublicensees/Distributors separately sells in
such country the Mono Product but does not separately sell in such country
products containing as their sole active ingredient(s) the other active
ingredient(s) in such Combination Product, the Net Sales attributable to such
Combination Product shall be calculated by multiplying the Net Sales of such
Combination Product by the fraction A/C where: A is Reata’s (or its Affiliate’s
or Sublicensees/Distributor’s, as applicable)  average Net Sales price during
the period to which the Net Sales calculation applies for the Mono Product in
such country, and C is Reata’s (or its Affiliate’s or
Sublicensees/Distributor’s, as applicable) average Net Sales price in such
country during the period to which the Net Sales calculation applies for such
Combination Product.

(iii)If Reata, its Affiliates, or Sublicensees/Distributors do not separately
sell in such country the Mono Product but do separately sell products containing
as their sole active ingredient(s) the other active ingredient(s) contained in
such Combination Product, the Net Sales attributable to such Combination Product
shall be calculated by multiplying the Net Sales of such Combination Product by
the fraction (D-E)/D where: D is the average Net Sales price during the period
to which the Net Sales calculation applies for such Combination Product in such
country and E is the average Net Sales price during the period to which the Net
Sales calculation applies for products that contain as their sole active
ingredient(s) the other active ingredient(s) in such Combination Product.

(iv)If Reata, its Affiliates, or Sublicensees/Distributors do not separately
sell in such country both the Mono Product and the other active ingredient or
ingredients in such Combination Product, the Net Sales attributable to such
Combination Product

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

9

--------------------------------------------------------------------------------

 

shall be determined by the Parties in good faith based on the relative fair
market value of such Mono Product and such other active ingredient or
ingredients.  

1.60“Omaveloxolone” means the pharmaceutical compound omaveloxolone having the
chemical structure set forth in Schedule 1.60 (the “Omaveloxolone Parent
Compound”), and any metabolite, salt, hydrate, solvate, enantiomer, free acid
form, free base form, crystalline form, co-crystalline form, amorphous form, Pro
Drug Form, racemate, polymorph, chelate, stereoisomer, tautomer, or optically
active form thereof and any derivative of any of the foregoing; provided,
however, that  “derivative” as used in this Section 1.60 shall not include any
structural analogue of the Omaveloxolone Parent Compound that is not a
metabolite, salt, hydrate, solvate, enantiomer, free acid form, free base form,
crystalline form, co-crystalline form, amorphous form, Pro Drug Form, racemate,
polymorph, chelate, stereoisomer, tautomer, or optically active form of the
Omaveloxolone Parent Compound and is not otherwise designed to generate or
deliver therapeutically effective concentrations of the Omaveloxolone Parent
Compound within a subject.

1.61“Omaveloxolone Parent Compound” has the meaning set forth in this Section
1.60.

1.62“Omaveloxolone Reversion Date” has the meaning set forth in Section 1.78.

1.63“Patents” mean (a) all national, regional and international patents and
patent applications, including provisional patent applications, (b) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from either of these,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals and continued prosecution applications, (c) any and all
patents that have issued or in the future issue from the foregoing patent
applications ((a) and (b)), including utility models, petty patents and design
patents and certificates of invention, (d) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) of the foregoing patents or
patent applications ((a), (b), and (c)) and (e) any similar rights, including
so-called pipeline protection or any importation, revalidation, confirmation or
introduction patent or registration patent or patent of additions to any of such
foregoing patent applications and patents.

1.64“Payment” has the meaning set forth in Section 5.4(a).

1.65“Permitted Targeted AIM” has the meaning set forth in Section 3.4(c).

1.66“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a Governmental
Authority.

1.67“Pro Drug Form” means, with respect to a particular parent compound, a
compound that is a pro drug, including an ester pro drug of such parent
compound, but limited

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

10

--------------------------------------------------------------------------------

 

to a compound that is designed to overcome pharmacokinetic barriers to delivery
of such parent compound.

1.68“Product Licenses” has the meaning set forth in Section 3.1(a).

1.69“Reata Indemnitees” has the meaning set forth in Section 8.2.

1.70“Reata Intellectual Property” means (a) the Licensor Know-How, the Licensor
Patents, the Joint Know-How and the Joint Patents, each as defined in the
License Agreement in effect immediately prior to the A&R Date, licensed by Reata
to AbbVie under Section 5.1.1, Section 5.1.2 and Section 5.1.3 of the License
Agreement in effect immediately prior to the A&R Date and (b) the Reata Patents,
Reata Know-How, Joint Patents and Joint Know-How, each as defined in the
Collaboration Agreement in effect immediately prior to the A&R Date, licensed by
Reata to AbbVie under Section 10.1(a)(i) and Section 10.1(a)(iii) of the
Collaboration Agreement in effect immediately prior to the A&R Date, in each
case ((a) and (b)), that exists as of the A&R Date or that may come into
existence during the Term.

1.71“Reata Patents” means any Patent in the Reata Intellectual Property.

1.72“Reata Withholding Tax Action” has the meaning set forth in Section 5.4(b).

1.73“Regulatory Approval” means, with respect to a pharmaceutical product in a
country in the Territory, any and all approvals (including Drug Approval
Applications), licenses, registrations, or authorizations of any Regulatory
Authority necessary to commercially distribute, sell, or market such
pharmaceutical product in such country, including, where applicable, (a) pre-
and post-approval marketing authorizations (including any prerequisite
manufacturing approval or authorization related thereto) and (b) labeling
approval.

1.74“Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial, or local regulatory agencies,
departments, bureaus, commissions, councils, or other government entities
regulating or otherwise exercising authority with respect to the Exploitation of
pharmaceutical products in the Territory.

1.75“Regulatory Exclusivity” means, with respect to each Royalty Product and
each country, an additional market protection, other than Patent protection,
granted by a Regulatory Authority in such country that confers an exclusive
commercialization period during which Reata or its Affiliates or
Sublicensees/Distributors have the exclusive right to market, price, and sell
such Royalty Product in such country through a regulatory exclusivity right,
including new chemical entity exclusivity, new use or indication exclusivity,
new formulation exclusivity, orphan drug exclusivity, pediatric exclusivity, or
any applicable data exclusivity.

1.76“Restricted AIM” means any small molecule that selectively and specifically
activates the Nrf1 or Nrf2 pathways as its primary mechanism of action.  

1.77“Restricted Indication” has the meaning set forth in Section 3.4(b).

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

11

--------------------------------------------------------------------------------

 

1.78“Reversion Date” means (a) with respect to the Product License, the later of
(i) the date upon which AbbVie has received the entirety of the Aggregate
Consideration and (ii) the expiration of the First Period (the “Bardoxolone
Reversion Date”) and (b) with respect to the Collaboration License, the date
upon which AbbVie has received the entirety of the Aggregate Consideration (the
“Omaveloxolone Reversion Date”).

1.79“Royalty Product” means any pharmaceutical product containing Omaveloxolone
or any Existing AIM, alone or in combination with one or more other
therapeutically active ingredients, in any and all forms, presentations,
dosages, and formulations.  

1.80“Royalty Term” means, with respect to each Royalty Product and each country,
the period beginning on the date of First Commercial Sale of such Royalty
Product, and ending on the latest to occur of (a) the expiration of the
last-to-expire AbbVie Patent or any Patent owned or controlled by Reata or any
of its Affiliates, in either case, that includes a Valid Claim that covers the
composition, use or method of manufacture of such Royalty Product in such
country, (b) the expiration of Regulatory Exclusivity in such country for such
Royalty Product, and (c) the [***] ([***]) anniversary of the First Commercial
Sale of such Royalty Product in such country.

1.81“Samples” has the meaning set forth in Section 4.1(b).

1.82“Second Period” means the period that begins on the first day after the end
of the First Period and ends on the three (3)-year anniversary of the A&R Date.

1.83“Scheduled Patents” has the meaning set forth in Section 1.4.

1.84“Senior Officer” means, with respect to Reata, its Chief Executive Officer,
and with respect to AbbVie, its Chief Strategy Officer.

1.85“Sublicensee” means a Third Party to whom Reata or any of its Affiliates has
granted a sublicense under Section 3.2(b).

1.86“Sublicensee/Distributor” means (a) a Sublicensee or (b) a Third Party who
is not a Sublicensee, but to whom Reata or any of its Affiliates has granted the
right to distribute Royalty Products wherein such Third Party makes payments to
Reata or any of its Affiliates for the right to sell (or resell) Royalty
Products, whether or not such payment is in the form of a royalty (or other
amount) based upon the revenues received by such Third Party for the sale (or
resale) of such Royalty Products.  For clarity, the following entities are not
Sublicensee/Distributors under the foregoing clause (b): (i) McKesson
Corporation, AmerisourceBergen, Cardinal Health and Besse Medical, in each case
based on the activities performed by those entities as of the A&R Date, and
other entities performing like activities in other countries in the Territory;
and (ii) any other Third Party that acts as a wholesaler or provides warehousing
or logistical support with respect to the sale or distribution of Royalty
Products, without more.

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

12

--------------------------------------------------------------------------------

 

1.87“Targeted AIM” means any small molecule that activates the Nrf1 or the
Nrf2/Keap 1 pathways as its primary mechanism of action.  For clarity,
Bardoxolone and Omaveloxolone are each a Targeted AIM.  For purposes of this
Agreement (including for the definition of Existing AIM), each compound
identified on Schedule 1.38 shall be deemed a Targeted AIM.

1.88“Targeted AIM Product” means any product containing a Targeted AIM, alone or
in combination with one or more other therapeutically active ingredients, in any
and all forms, presentations, dosages and formulations.

1.89“Term” has the meaning set forth in Section 10.1.

1.90“Territory” means all countries and territories of the world.

1.91“Third Party” means any Person other than AbbVie, Reata and their respective
Affiliates.

1.92“Third Party Claims” has the meaning set forth in Section 8.1.

1.93“Trademark” means any word, name, symbol, color, designation or device or
any combination thereof that functions as a source identifier, including any
trademark, trade dress, service mark, trade name, logo, design mark or domain
name, whether or not registered.

1.94“Transfer Consideration” has the meaning set forth in Section 3.5(b).

1.95“Transfer Transaction” means, with respect to a Compound, any transaction to
(sub)license, sell or otherwise transfer or assign, including by granting an
option to obtain a license to or to acquire, any Third Party any rights to
Develop (except as noted below) or Commercialize such Compound or any
pharmaceutical product containing such Compound (a) with respect to Bardoxolone,
in the Licensee Territory (as defined in the License Agreement in effect
immediately prior to the A&R Date) and (b) with respect to Omaveloxolone or any
Existing AIM, in the Territory.  Notwithstanding the foregoing, a Transfer
Transaction shall not include (i) any Change of Control transaction, (ii) any
customary and usual (sub)contractor arrangement with a Third Party service
provider in the ordinary course that is solely for the purpose of conducting
Development (but not Commercialization) of a Compound in which the applicable
Third Party does not receive any rights in or to the applicable Compound or the
Commercialization thereof or any financial consideration other than a fee for
services performed, such as an arrangement with a contract research organization
for the conduct of  clinical trials or non-clinical studies, (iii) an
arrangement with a Third Party pharmaceutical company for the conduct of a
combination clinical study involving a Compound and such Third Party’s compound,
which grants no commercial rights to such Third Party  and (iv) any distribution
arrangement if such arrangement provides that the applicable Compound is
supplied by Reata or any of its Affiliates at a commercially reasonable cost and
Reata and its Affiliates receive no other consideration for such distribution
arrangement.

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

13

--------------------------------------------------------------------------------

 

1.96“Valid Claim” means a claim of any issued and unexpired Patent whose
validity, enforceability, or patentability has not been affected by any of the
following: (a) irretrievable lapse, abandonment, revocation, dedication to the
public, or disclaimer, or (b) a holding, finding, or decision of invalidity,
unenforceability, or non-patentability by a court, governmental agency, national
or regional patent office, or other appropriate body that has competent
jurisdiction, such holding, finding, or decision being final and unappealable or
unappealed within the time allowed for appeal.

ARTICLE 2
Termination, Restatement and Release

2.1Termination and Restatement.  The Parties’ rights and obligations under the
License Agreement and the Collaboration Agreement shall be amended and restated
as set forth hereunder from and after the A&R Date, and, except as expressly
provided in this Agreement (including as set forth in Section 3.1), the
provisions of the License Agreement and the Collaboration Agreement shall
terminate and be of no further force and effect as of the A&R Date.  For
clarity, the effects of termination provided in Section 12.6, Section 12.7 and
Section 12.8 of the License Agreement and the survival provisions of Section
12.10 of the License Agreement shall terminate and be of no force and effect as
of the A&R Date.  

2.2Covenant Not to Sue and Release.  As an inducement for each Party entering
into this Agreement, which each Party agrees constitutes valid consideration to
it, each Party, on behalf of itself, its Affiliates, and its and their
predecessors, successors and assigns, covenants that it will not, and hereby
knowingly and voluntarily fully and forever waives, releases and discharges any
right to, institute, prosecute or pursue any complaints, claims, charges, liens,
debts, costs, fees, claim for relief, demands, suits, actions and causes of
action, of whatever kind or nature, whether in law or in equity, known or
unknown and that it has or could assert, against the other Party, its
Affiliates, its and their predecessors, successors and assigns, and all of their
current and former officers, owners, shareholders, directors, managers, agents,
representatives, servants, employees, attorneys, under common law or under any
statute, rule, regulations, order, or law, whether federal, state or local, that
are based in whole or in part upon, arise out of, or relate to, the execution
of, conduct (or omissions) under or in connection with, or exercise of any
rights under, the License Agreement or the Collaboration Agreement on or before
the A&R Date.   For clarity, the foregoing shall not limit a Party’s rights or
obligations under ARTICLE 8.

ARTICLE 3
Licenses And Exclusivity

3.1Survival and Amendment of License Grants to AbbVie.

(a)Product Licenses under the License Agreement.  The licenses granted by Reata
to AbbVie under Section 5.1.1, Section 5.1.2 and Section 5.1.3 (and all other
sections cross-referenced, and defined terms used in such Sections) of the
License Agreement expressly survive the termination of the License Agreement
under Section 2.1, provided that they are amended to be fully-paid and
irrevocable and they shall otherwise continue in full force and

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

14

--------------------------------------------------------------------------------

 

effect in perpetuity, unless and until the Bardoxolone Reversion Date occurs (as
amended, the “Product Licenses”).  

For clarity, the licenses and rights granted under Sections 5.1.4, 5.1.5, and
5.1.6 of the License Agreement shall terminate and be of no further force and
effect as of the A&R Date and accordingly, all rights referenced therein shall,
as of the A&R Date, revert to Reata.

(b)Collaboration Licenses under the Collaboration Agreement. The licenses
granted by Reata to AbbVie under Section 10.1(a)(i) and Section 10.1(a)(iii)
(and all other sections cross-referenced, and defined terms used in such
Sections) of the Collaboration Agreement expressly survive the termination of
the Collaboration Agreement under Section 2.1; provided that they are amended to
be fully-paid and irrevocable and they shall otherwise continue in full force
and effect in perpetuity, unless and until the Omaveloxolone Reversion Date
occurs (as amended, the “Collaboration Licenses”).  

For clarity, the licenses and rights granted under Sections 10.1(a)(ii), and
Sections 10.1(a)(iv) though (vi) of the Collaboration Agreement shall terminate
and be of no further force and effect as of the A&R Date and accordingly, all
rights referenced therein shall, as of the A&R Date, revert to Reata.

(c)Events Upon Omaveloxolone Reversion Date.  If the Omaveloxolone Reversion
Date occurs before the Bardoxolone Reversion Date, upon the Omaveloxolone
Reversion Date, the Collaboration Licenses shall terminate and be of no further
force and effect, in which event:

 

i.

The license grants to Reata under Section 3.2 shall terminate solely with
respect to Omaveloxolone and the Existing AIMs and be of no further force and
effect solely with respect to Omaveloxolone and the Existing AIMs, and all
rights under the Reata Intellectual Property described in clause (b) of the
definition thereof shall revert to Reata;

 

ii.

AbbVie shall, and hereby does, assign to Reata all of AbbVie’s right, title and
interest in and to the AbbVie Patents and the AbbVie Know-How (except for the
bioanalytical report for study 402-C-1302 (LARIAT), ownership of which shall be
retained by AbbVie);

 

iii.

Notwithstanding the termination of licenses to Reata with respect to
Omaveloxolone and the Existing AIMs and the assignment, in consideration for the
termination of the Collaboration Licenses and reversion to Reata of the rights
granted thereunder, and assignment of the AbbVie Patents and AbbVie Know-How as
provided in clause (ii), all payment obligations of Reata set forth

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

15

--------------------------------------------------------------------------------

 

 

in Section 5.2 shall continue in full force and effect for the applicable
Royalty Term; and

 

iv.

all other provisions of this Agreement shall continue in full force and effect
until termination of this Agreement as provided is Article 10.

(d)Events Upon Bardoxolone Reversion Date.  Upon the Bardoxolone Reversion Date,
the Product Licenses and the Collaboration Licenses (if not terminated prior to
the Bardoxolone Reversion Date pursuant to Section 3.1(c)) shall terminate and
be of no further force and effect, in which event:

 

i.

The license grants to Reata under Section 3.2 shall terminate and be of no
further force and effect and all rights under the Reata Intellectual Property
shall revert to Reata;

 

ii.

AbbVie shall, and hereby does, assign to Reata all of AbbVie’s right, title and
interest in and to the AbbVie Patents and the AbbVie Know-How (in each case, to
the extent not assigned prior to the Bardoxolone Reversion Date pursuant to
Section 3.1(c));

 

iii.

Notwithstanding the termination of licenses to Reata and the assignment, in
consideration for the termination of the Product Licenses and the Collaboration
Licenses and reversion to Reata of the rights granted thereunder, and assignment
of the AbbVie Patents and AbbVie Know-How, all payment obligations of Reata set
forth in Section 5.2 shall continue in full force and effect for the applicable
Royalty Term; and

 

iv.

all other provisions of this Agreement shall continue in full force and effect
until termination of this Agreement as provided is Article 10.

3.2License Grants to Reata.  

(a)Subject to Section 3.2(b) and Article 5 and the other terms and conditions of
this Agreement, AbbVie (on behalf of itself and its Affiliates) hereby grants to
Reata an exclusive (including with regard to AbbVie and its Affiliates),
royalty-bearing, worldwide license (or sublicense), with the right to grant
sublicenses in accordance with Section 3.2(b), under the Reata Intellectual
Property, the AbbVie Know-How and the AbbVie Patents, to (i) obtain, maintain,
and hold Regulatory Approvals for, and otherwise  Develop, Manufacture,
Commercialize and Exploit for all indications Targeted AIMs and Targeted AIM
Products, including as combination products; provided that the foregoing license
expressly excludes any rights to obtain, maintain, and hold Regulatory Approvals
for, or otherwise Develop, Manufacture, Commercialize or Exploit, any compound,
composition or product owned or controlled by AbbVie or any of its Affiliates
that is not a Compound.

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

16

--------------------------------------------------------------------------------

 

(b)Reata shall have the right to grant sublicenses (or further sublicenses)
under the rights it is granted under Section 3.2(a) to any of its Affiliates or
to a Third Party (with the right to further sublicense, through multiple tiers
of Sublicensees) if such sublicense is not prohibited under Section 3.5;
provided that, (i) any such sublicense shall (A) be consistent with, and subject
to, the terms and conditions of this Agreement, (B) require such Affiliate or
Third Party to comply with the terms and conditions of this Agreement that are
applicable to its activities, and (C) with respect to any sublicense granted to
a Third Party, contain a release of AbbVie by such Third Party in a form
substantially simliar in form and substance to the form attached hereto as
Schedule 3.2(b) and (ii) Reata shall remain fully liable for the performance of
its obligations and for the performance of such Affiliate or Third Party in
accordance with the terms of this Agreement, and all acts or omissions of such
Affiliate or Third Party shall be deemed acts or omissions of Reata hereunder.

3.3No Implied Licenses.  AbbVie and its Affiliates and sublicensees shall have
no right, express or implied, with respect to the Reata Intellectual Property,
and Reata and its Affiliates shall have no right, express or implied, with
respect to the AbbVie Know or AbbVie Patents except, in each case, as expressly
provided in Section 3.1 or Section 3.2, as applicable.  

3.4AbbVie Exclusivity.  

(a)Subject to Section 3.4(c), [***], AbbVie shall not, and shall cause its
Affiliates not to, clinically Develop (whether independently or with, through or
for any Third Party) or acquire any Restricted AIM.

(b)Subject to Section 3.4(c), [***], AbbVie shall not, and shall cause its
Affiliates not to, clinically Develop (whether independently or with, through or
for any Third Party) or acquire any Restricted AIM for any Restricted
Indication.  “Restricted Indication” means the prevention, treatment, or
amelioration of:  (i) any cardiovascular disease or condition; (ii) any renal
disease or condition; (iii) any neurological, psychiatric, or neuropsychiatric
disorders or conditions (other than diabetic neuropathy); or (iv) disorders of
the corneal endothelium, in each case ((i) – (iv)), excluding the prevention,
treatment, or amelioration of:  (A) any forms of cancer; (B) any forms of organ
failure (other than renal failure or heart failure); (C) respiratory disorders;
(D) allergies and autoimmune diseases (other than lupus nephritis); (E)
infectious diseases; (F) skin diseases (other than diabetic ulcers); (G)
gastrointestinal disorders; (H) bone or cartilage disorders; (I) musculoskeletal
disorders; (J) eye diseases (other than diabetic retinopathy and disorders of
the corneal endothelium); (K) human immunodeficiency virus-associated
complications; and (L) sepsis.

(c)Notwithstanding the foregoing, in no event shall AbbVie or any of its
Affiliates be prohibited under Section 3.4(a) or Section 3.4(b) from (i)
acquiring a Permitted Targeted AIM [***]; provided that, except as set forth in
the following clause (ii), the clinical Development of any such Permitted
Targeted AIM shall remain subject to Section 3.4(a) or Section 3.4(b), as
applicable or (ii) completing any clinical trial for any Permitted Targeted AIM
that had been initiated as the time AbbVie or its Affiliate acquires such
Permitted Targeted AIM, provided that any subsequent clinical Development
following completion of such clinical trial

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

17

--------------------------------------------------------------------------------

 

for such Permitted Targeted AIM shall remain subject to Section 3.4(a) or
Section 3.4(b), as applicable.  “Permitted Targeted AIM” means a Restricted AIM
the rights to which are acquired incidentally by AbbVie or any of its Affiliates
from a Third Party after the A&R Date through a license, collaboration, merger,
acquisition or other similar transaction (including by Change of Control of
AbbVie) focused on the acquisition of other strategic assets or programs.  

3.5Reata Transfer Restrictions.  

(a)Subject to Section 11.3(a), during the First Period, Reata shall not, and
shall cause its Affiliates not to, enter into a Transfer Transaction with
respect to any Compound.

(b)Subject to Section 11.3(a), during the Second Period, Reata shall not, and
shall cause its Affiliates not to, enter into a Transfer Transaction with
respect to Bardoxolone if the aggregate Transfer Consideration for such Transfer
Transaction and any other Transfer Transactions for Bardoxolone that close
before the end of the Second Period exceeds [***] Dollars ($[***]).  “Transfer
Consideration” means, with respect to a Transfer Transaction, the sum of (i) any
amounts payable as consideration for entering into such Transfer Transaction,
which amounts are not subject to the occurrence of future events or
contingencies (other than future events or contingencies for which there is no
meaningful risk of non-occurrence (e.g., passage of time or the drafting of a
report)), and (ii) any amounts payable in connection with the achievement of
milestone events that are reasonably likely to occur before the earlier of the
expiration of the Second Period and the first anniversary of the closing of such
Transfer Transaction.

ARTICLE 4
Transfers

4.1AbbVie Obligations.  AbbVie shall deliver, at AbbVie’s sole cost and expense,
the following items to Reata:

(a)on or before (x) with respect to clause (i), December 31, 2019, and (y) with
respect to clauses (ii) and (iii), February 29, 2020, a bioanalytical report for
each of the following studies:

i.study 408-C-1402 (MOXIe);

ii.study 408-C-1403 (MOTOR); and

iii.study 402-C-1302 (LARIAT),

which reports shall be similar in content and format to the bioanalytical
reports provided to Reata by AbbVie for studies 408-C-1303 and 408-C-1306.  For
clarity, neither AbbVie nor any of its Affiliates shall have any further
obligation to provide interpretation of such reports or additional data relating
to such reports or studies or the Compounds;

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

18

--------------------------------------------------------------------------------

 

(b)on or before December 31, 2019, an inventory of pharmacokinetic plasma
samples in frozen storage at AbbVie (the “Samples”); provided, that, subject to
Section 4.2, neither AbbVie nor any of its Affiliates shall have any further
obligation to provide any documentation or support with respect to the Samples;
and  

(c)on or before the date that is thirty (30) days following the A&R Date, a
written confirmation in the form attached hereto as Schedule 4.1(c) that the
original data supporting the human metabolite ID report (Memo 3) remain archived
in Bio Book S-2012-000041365 (as indicated in the report).

4.2Delivery or Destruction of Samples. Reata shall have the right, but not the
obligation, to request that AbbVie either deliver to Reata at an address to be
designated by Reata or destroy the Samples by providing written notice to
AbbVie, such notice to be provided on or before February 29, 2020.  Within
thirty (30) days following AbbVie’s receipt of such request, AbbVie shall either
deliver or destroy the Samples, as the case may be, in accordance with such
request.  If Reata requests that AbbVie destroy the Samples, AbbVie shall
deliver to Reata a certification of destruction within ten (10) days following
the destruction of the Samples.  Reata will reimburse AbbVie for the reasonable
out-of-pocket expenses incurred by AbbVie in connection with either the delivery
or destruction of the Samples, as the case may be, within thirty (30) days
following Reata’s receipt of an invoice for such expenses.  For clarity, unless
requested in writing by Reata on or before February 29, 2020, AbbVie shall have
no obligation to Reata with respect to the Samples and shall be permitted to
retain or destroy such Samples in its sole discretion.

4.3Limitations. Notwithstanding the foregoing, neither AbbVie nor any of its
Affiliates shall, in any circumstance, have any obligation to respond to,
participate in, or otherwise provide support for, any Regulatory Authority or
other Third Party audit, inspection or other inquiry relating to any
Compound.  Other than the specific enumerated items in Section 4.1 or Section
4.2, neither AbbVie nor any of its Affiliates shall have any obligation to
transfer or provide to Reata any Information or regulatory documentation.  

ARTICLE 5
Financials

5.1Payments.  As consideration for entering into this Agreement (including the
termination of rights under the License Agreement and Collaboration Agreement
pursuant to Section 2.1) and for the rights granted to Reata hereunder
(including the transfer of the rights to Develop, Manufacture and Commercialize
the Compounds, including pursuant to Section 3.2), Reata shall pay AbbVie an
aggregate amount equal to Three Hundred Thirty Million Dollars ($330,000,000)
(“Aggregate Consideration”) as set forth below:

(a)Within sixty (60) days after the A&R Date, Reata shall pay to AbbVie Seventy
Five Million Dollars ($75,000,000);

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

19

--------------------------------------------------------------------------------

 

(b)On or before June 30, 2020, Reata shall pay to AbbVie One Hundred Fifty
Million Dollars ($150,000,000); and

(c)On or before November 30, 2021, Reata shall pay to AbbVie One Hundred Five
Million Dollars ($105,000,000);

provided that (i) in the event of a Change of Control of Reata, Reata shall pay
to AbbVie any outstanding and unpaid portion of the Aggregate Consideration
within forty-five (45) days after the closing date of such Change of Control and
(ii) in the event that Reata closes an Equity Offering prior to a Change of
Control of Reata and prior to November 30, 2021, (x) Reata shall pay to AbbVie
Twenty Five Million Dollars ($25,000,000) within fifteen (15) Business Days
after the closing date of such Equity Offering and (y) the amount in clause (c)
shall be reduced to Eighty Million Dollars ($80,000,000).  Reata shall have the
right to pre-pay any or all of the Aggregate Consideration prior to the
applicable dates set forth above.

5.2Royalties.

(a)Royalty Rates. As further consideration for AbbVie’s entering into this
Agreement and the rights granted to Reata hereunder (including the transfer of
the rights to Develop, Manufacture and Commercialize Omaveloxolone or any
Existing AIM, including pursuant to Section 3.2), subject to Section
5.2(c),  Reata shall pay to AbbVie, on a Royalty Product-by-Royalty Product
basis, a royalty on Net Sales of each Royalty Product in the Territory during
each Calendar Year at the following rates, subject to Section 5.2(c):

Net Sales in the Territory of such Royalty Product

Royalty Rate

For that portion of aggregate Net Sales of such Royalty Product in the Territory
during a Calendar Year less than $[***]

[***] %

For that portion of aggregate Net Sales of such Royalty Product in the Territory
during a Calendar Year equal to or greater than $[***] but less than $[***]

[***] %

For that portion of aggregate Net Sales of such Royalty Product in the Territory
during a Calendar Year equal to or greater than $[***]

[***] %

(b)Royalty Term.  Reata shall have no obligation to pay any royalty with respect
to Net Sales of any Royalty Product in any country after the Royalty Term for
such Royalty Product in such country has expired.

(c)Adjustments to Royalties.  

 

i.

In the event that, and in such case from and after the date on which, a Royalty
Product is sold in a country and such Royalty Product

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

20

--------------------------------------------------------------------------------

 

 

or its composition, use or method of manufacture is not covered in such country
by a Valid Claim of an AbbVie Patent or any Patent owned or controlled by Reata
or any of its Affiliates, the royalty rate set forth in Section 5.2(a) with
respect to such country (for purposes of calculations under Section  5.2(a)),
each shall be reduced by [***] for the duration of the Royalty Term; and

 

ii.

In the event that in any country during the Royalty Term for a Royalty Product
in such country unit sales of all Generic Products in such country in a Calendar
Quarter (A) exceed [***] percent ([***] %) of the sum of unit sales of such
Royalty Product and all Generic Products in such country, Net Sales of such
Royalty Product in such country shall from the first day of such Calendar
Quarter and thereafter be multiplied by [***] percent ([***] %) for purposes of
calculating royalties, or (B) exceed [***] percent ([***] %) of the sum of unit
sales of such Royalty Product and all Generic Products in such country, Net
Sales of such Royalty Product in such country shall from the first day of such
Calendar Quarter and thereafter be multiplied by [***] percent ([***] %) for
purposes of calculating royalties;

Provided, however, that regardless of the adjustment mechanisms of clauses (i) –
(ii) above, the royalties that would otherwise be payable to AbbVie with respect
to a Royalty Product pursuant to Section 5.2(a) shall not be reduced by more
than [***] percent ([***] %) in any given Calendar Quarter.  Reductions in
royalties pursuant to the adjustment mechanisms of clauses (i) – (ii) above that
are not used to reduce the royalties due in a particular Calendar Quarter on
account of the previous sentence shall be carried over to subsequent Calendar
Quarters until fully used in accordance with clauses (i) – (ii) above.

(d)Royalty Payments and Reports.  Reata shall calculate all amounts payable
pursuant to Section 5.2(a) at the end of each Calendar Quarter, which amounts
shall be converted to Dollars, in accordance with Section 5.3.  Reata shall pay
to AbbVie the royalty amounts due with respect to a given Calendar Quarter
within forty-five (45) days after the end of such Calendar Quarter, except for
the fourth Calendar Quarter of each Calendar Year, in such case Reata shall pay
to AbbVie such amounts within sixty (60) days after the end of such Calendar
Quarter.  Each payment of royalties due to AbbVie shall be accompanied by a
statement of the amount of gross sales and Net Sales (and the calculations
thereof) of each Royalty Product in each country in the Territory during the
applicable Calendar Quarter (including such amounts expressed in local currency
and as converted to Dollars) and a calculation of the amount of royalty payment
due on such Net Sales for such Calendar Quarter.  Without limiting the
generality of the foregoing, Reata shall require each of its Affiliates and its
and their Sublicensees/Distributors to account for its Net Sales and to provide
such reports with respect thereto as if such sales were made by Reata.

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

21

--------------------------------------------------------------------------------

 

5.3Mode of Payment.  All payments to AbbVie under this Agreement shall be made
by electronic transfer of Dollars in the requisite amount to such bank account
as AbbVie may from time to time designate by notice to Reata.  For the purpose
of calculating any sums due under this Agreement (including the calculation of
Net Sales expressed in currencies other than Dollars), Reata shall convert any
amount expressed in a foreign currency into Dollar equivalents using its, its
Affiliate’s or Sublicensee/Distributor’s standard conversion methodology
consistent with GAAP.  Such standard conversion methodology shall be based upon
the Monthly Average Exchange Rate.  “Monthly Average Exchange Rate” means the
simple average of prior month-end Exchange Rate and current month-end Exchange
Rate based on 9:00 AM Central Time Bloomberg screen on the penultimate Business
Day of the corresponding month, and “Exchange Rate” means, with respect to a
Business Day, the spot bid rate for X currencies and spot ask rate for non-X
currencies for the conversion of the applicable country’s currency to Dollars as
reported at 9:00 AM Central Time Bloomberg screen on the penultimate Business
Day.

5.4Taxes.  

(a)Deduction or Withholding of Tax.  The payments and royalties payable by Reata
to AbbVie pursuant to this Agreement (each, a “Payment”) shall not be reduced on
account of any taxes unless required by Applicable Laws.  Reata shall deduct or
withhold from the Payments any taxes that it is required by Applicable Laws to
deduct or withhold on AbbVie’s behalf.  If any Payment is subject to a deduction
or withholding of tax, AbbVie and Reata shall use commercially reasonable
efforts to perform all acts (including by executing all appropriate documents)
so as to enable AbbVie to take advantage of any applicable double taxation
agreement or treaty.  In the event there is no applicable double taxation
agreement or treaty, or if an applicable double taxation agreement or treaty
reduces but does not eliminate such tax, Reata shall pay the applicable tax to
the appropriate Governmental Authority, shall deduct the amount paid from the
amount due AbbVie, and shall provide to AbbVie evidence of such payment within
ten (10) days following such payment.  If Reata has not received evidence, in a
form reasonably satisfactory to Reata, at least fifteen (15) days prior to the
time that a Payment is due, of AbbVie’s entitlement under an applicable treaty
to a reduced rate or elimination of the applicable tax, Reata may withhold with
respect to such Payment as if no double taxation agreement or treaty applied.

(b)Reata Withholding Tax Action.  Subject to Section 5.4(c), if Reata (or
Reata’s Affiliates or successors) is required to make a Payment to AbbVie
subject to a deduction or withholding of tax, as described in Section 5.4(a),
then if such deduction or withholding of tax obligation is increased solely as a
result of the assignment or transfer of all or a portion of this Agreement by
Reata as permitted under Section 11.3, or there is a change, whether by
corporate continuance, merger or other means, in the tax residency of Reata from
that represented in Section 7.1(e), or the Payments arise or are deemed to arise
through a permanent establishment, branch or similar place of business of Reata
in a jurisdiction other than the country in which Reata is organized (each, a
“Reata Withholding Tax Action”), then notwithstanding Section 5.4(a), the
Payment by Reata (in respect of which such deduction and withholding of tax is
required to be made) shall be increased by the amount necessary  to ensure that
AbbVie receives an amount equal to the same amount that it would have received
had no Reata

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

22

--------------------------------------------------------------------------------

 

Withholding Tax Action occurred (such amount, the “Additional
Amount”).  Furthermore, AbbVie shall pay Reata an amount equal to any reduction
in tax realized by AbbVie, or any of its Affiliates or successors, that is due
to a deduction or credit for, or refund of, any withholding taxes that gave rise
to the payment of an Additional Amount.  The aggregate of all payments made by
AbbVie to Reata pursuant to the preceding sentence, if any, shall not exceed the
aggregate of the Additional Amounts paid by Reata to AbbVie.  All payments due
to Reata pursuant to the two preceding sentences shall be paid no later than
thirty (30) days following the filing of the tax return or other report in which
such deduction, credit or refund is claimed.

(c)Payment of Additional Amount.  Section 5.4(b) shall only apply if each of the
following applies: (i) AbbVie has not changed its tax residency from that
represented in Section 7.1(e); and (ii) AbbVie is the beneficial owner of the
Payments.

(d)Indirect Taxes.  Except as otherwise provided in this Section 5.4, each Party
shall be liable for and shall pay the taxes which are imposed on it under
Applicable Law arising from, or attributable to, any Payment.

5.5Interest on Late Payments.  If any payment due to AbbVie under this Agreement
is not paid when due, then Reata shall pay interest thereon (before and after
any judgment) at an annual rate (but with interest accruing on a daily basis) of
one hundred (100) basis points above LIBOR (or any successor rate thereto), such
interest to run from the date on which payment of such sum became due until
payment thereof in full together with such interest.

5.6Financial Records.  Reata shall, and shall cause its Affiliates and
Sublicensees/Distributors to, keep complete and accurate books and records
pertaining to Net Sales of Royalty Products, as applicable, in sufficient detail
to calculate all amounts payable hereunder and to verify compliance with its
obligations under this Agreement.  Such books and records shall be retained by
Reata and its Affiliates and Sublicensees/Distributors until the later of: (a)
three (3) years after the end of the period to which such books and records
pertain; and (b) the expiration of the applicable tax statute of limitations (or
any extensions thereof), or for such longer period as may be required by
Applicable Law.

5.7Audit.  At the request of AbbVie, Reata shall, and shall cause its Affiliates
and Sublicensees/Distributors to, permit an independent auditor designated by
AbbVie and reasonably acceptable to Reata, at reasonable times and upon
reasonable notice, to audit the books and records maintained pursuant to
Section 5.6 to ensure the accuracy of all reports and payments made
hereunder.  Such examinations may not: (a) be conducted for any Calendar Quarter
more than three (3) years after the end of such Calendar Quarter; (b) be
conducted more than once in any twelve (12)-month period (unless a previous
audit during such twelve (12)-month period revealed an underpayment with respect
to such period); or (c) be repeated for any Calendar Quarter.  Except as
provided below, the cost of this audit shall be borne by AbbVie, unless the
audit reveals a variance of more than five percent (5%) from Reata’s reported
amounts, in which case Reata shall bear the cost of the audit.  Unless disputed
pursuant to Section 5.8, if such audit concludes that: (i) additional amounts
were owed by Reata, Reata shall pay the additional amounts, with interest as
provided in Section 5.5; or (ii) excess payments were made

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

23

--------------------------------------------------------------------------------

 

by Reata, AbbVie shall reimburse such excess payments, in either case ((i) or
(ii)), within sixty (60) days after the date on which such audit is completed by
AbbVie.

5.8Audit Dispute.  In the event of a dispute with respect to any audit under
Section 5.7, the Parties shall work in good faith to resolve the
disagreement.  If the Parties are unable to reach a mutually acceptable
resolution of any such dispute within thirty (30) days, the dispute shall be
submitted for resolution to a certified public accounting firm jointly selected
by each Party’s certified public accountants or to such other Person as the
Parties shall mutually agree (the “Accountant”).  The Parties shall enter into
an engagement letter with the Accountant, which shall spell out the specific
procedures that the Accountant shall perform in order to reach a decision.  The
Parties shall make available to the Accountant all working papers and supporting
documents required by the Accountant to fulfill its obligations under the
engagement letter.  The decision of the Accountant shall be final and the costs
of such arbitration as well as the initial audit shall be borne between the
Parties in such manner as the Accountant shall determine.  Not later than ten
(10) days after such decision and in accordance with such decision, the audited
Party shall pay the additional amounts, with interest as provided in
Section 5.5, or the auditing Party shall reimburse such excess payments, as
applicable.

5.9Confidentiality.  AbbVie shall treat all information subject to review under
this ARTICLE 5 in accordance with the confidentiality provisions of ARTICLE 9
and the Parties shall cause any independent auditor or Accountant to enter into
a reasonably acceptable confidentiality agreement with Reata obligating such
firm to retain all such financial information in confidence pursuant to such
confidentiality agreement.

ARTICLE 6
Intellectual Property

6.1Patent Management.  Reata shall have the sole right, but not the obligation,
to (a) prepare, file, prosecute, and maintain, (b) apply for patent term
extensions and supplementary protection certificates for Licensed Products with
respect to, (c) prosecute any infringement with respect to, and (d) defend and
control the defense of the validity and enforceability of, in each case ((a) -
(d)), the AbbVie Patents and Reata Patents worldwide, at Reata’s sole cost and
expense.  As between the Parties, any recovery realized as a result of
litigation with respect to the infringement of an AbbVie Patent or Reata Patent
(whether by way of settlement or otherwise) will be retained by Reata and to the
extent such recovery is attributable to lost sales or profits of one or more
Royalty Products, included in Net Sales and subject to the royalty payment
obligations set forth in Section 5.2.

6.2Cooperation.  AbbVie agrees to reasonably cooperate with Reata in connection
with Reata’s exercise of its rights pursuant to Section 6.1 at Reata’s cost and
expense for any out-of-pocket expenses incurred by or on behalf of AbbVie in
connection therewith.  Such cooperation includes: (a) executing all papers and
instruments, or requiring its employees or contractors, to execute such papers
and instruments, so as to enable Reata to apply for and to prosecute patent
applications in any country, and (b) prior to the Omaveloxolone Reversion Date,

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

24

--------------------------------------------------------------------------------

 

promptly forwarding to Reata any written notices or other written communications
received from a Third Party relating to the AbbVie Patents.

6.3Infringement Claims by Third Parties. If the manufacture, sale, or use of a
Licensed Product in the Territory pursuant to this Agreement results in, or may
result in, any claim, suit, or proceeding by a Third Party alleging patent
infringement by Reata (or its Affiliates or Sublicensees/Distributors), Reata
shall have the sole right, but not the obligation, to defend and control the
defense of any such claim, suit, or proceeding at its sole cost and expense,
using counsel of its own choice. Any recoveries by Reata of any sanctions
awarded to Reata and against a party asserting a claim being defended under this
Section 6.3 shall be retained by Reata, and to the extent such claim, suit, or
proceeding relates to one or more Royalty Products, such awards will be included
in Net Sales and subject to the royalty payment obligations set forth in Section
5.2.  

6.4Product Trademarks in the Territory.  Reata shall have the sole right to
select, own, register, prosecute, maintain, enforce, defend and use the
Trademark(s) to be used by or on behalf of Reata for the Commercialization of
Licensed Products in the Territory; provided that Reata shall not use or file
any application to register any Trademark that would cause a likelihood of
consumer confusion with the company name or logo of AbbVie or any of its
Affiliates.  

ARTICLE 7
Representations, Warranties and Covenants

7.1Mutual Representations and Warranties .  Reata and AbbVie each represents and
warrants to the other, as of the A&R Date as follows:

(a)Organization.  It is a corporation duly organized, validly existing, and in
good standing under the laws of the jurisdiction of its organization, and has
all requisite power and authority, corporate or otherwise, to execute, deliver,
and perform this Agreement.

(b)Authorization.  The execution and delivery of this Agreement and the
performance by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and do not violate (i) such
Party’s charter documents, bylaws, or other organizational documents, (ii) in
any material respect, any agreement, instrument, or contractual obligation to
which such Party is bound, (iii) any requirement of any Applicable Law, or (iv)
any order, writ, judgment, injunction, decree, determination, or award of any
court or governmental agency presently in effect applicable to such Party.

(c)Binding Agreement.  This Agreement is a legal, valid, and binding obligation
of such Party enforceable against it in accordance with its terms and
conditions, subject to the effects of bankruptcy, insolvency, or other laws of
general application affecting the enforcement of creditor rights, judicial
principles affecting the availability of specific performance, and general
principles of equity (whether enforceability is considered a proceeding at law
or equity).

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

25

--------------------------------------------------------------------------------

 

(d)No Inconsistent Obligation.  It is not under any obligation, contractual or
otherwise, to any Person that conflicts with or is inconsistent in any material
respect with the terms of this Agreement, or that would impede the material
fulfillment of its obligations hereunder.

(e)Taxation.  It is a resident, as such term is defined for tax purposes
pursuant to Applicable Laws, of the jurisdiction in which it is organized.

(f)Debarment.  Neither it, its Affiliates nor any of its or their respective
employees or agents performing hereunder, have ever been, are currently, or are
the subject of a proceeding that could lead to it or such Affiliates, employees
or agents becoming, as applicable, a Debarred Entity or Debarred Individual, an
Excluded Entity or Excluded Individual or a Convicted Entity or Convicted
Individual or added to the FDA’s Disqualified/Restricted List.  If, during the
Term, Reata, or any of its Affiliates or any of its or their respective
employees or agents performing hereunder, become or are the subject of a
proceeding that could lead to a Person becoming, as applicable, a Debarred
Entity or Debarred Individual, an Excluded Entity or Excluded Individual or a
Convicted Entity or Convicted Individual or added to the FDA’s
Disqualified/Restricted List, Reata shall immediately notify AbbVie, and AbbVie
shall have the right to prohibit such Person from performing work under this
Agreement. This provision shall survive termination of this Agreement.  For
purposes of this provision, the following definitions shall apply:  

i.A “Debarred Individual” is an individual who has been debarred by the FDA
pursuant to 21 U.S.C. §335a (a) or (b) from providing services in any capacity
to a Person that has an approved or pending drug or biological product
application.

ii.A “Debarred Entity” is a corporation, partnership or association that has
been debarred by the FDA pursuant to 21 U.S.C. §335a (a) or (b) from submitting
or assisting in the submission of any abbreviated drug application, or an
Affiliate of a Debarred Entity.

iii.An “Excluded Individual” or “Excluded Entity” is (A) an individual or
entity, as applicable, who has been excluded, debarred, suspended or is
otherwise ineligible to participate in federal health care programs such as
Medicare or Medicaid by the Office of the Inspector General (OIG/HHS) of the
U.S. Department of Health and Human Services, or (B) an individual or entity, as
applicable, who has been excluded, debarred, suspended or is otherwise
ineligible to participate in federal procurement and non-procurement programs,
including those produced by the U.S. General Services Administration (GSA).

iv.A “Convicted Individual” or “Convicted Entity” is an individual or entity, as
applicable, who has been convicted of a criminal offense that falls within the
ambit of 21 U.S.C. §335a (a) or 42 U.S.C. §1320a - 7(a), but has not yet been
excluded, debarred, suspended or otherwise declared ineligible.

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

26

--------------------------------------------------------------------------------

 

v.“FDA’s Disqualified/Restricted List” is the list of clinical investigators
restricted from receiving investigational drugs, biologics, or devices if the
FDA has determined that the investigators have repeatedly or deliberately failed
to comply with regulatory requirements for studies or have submitted false
Information to the study sponsor or the FDA.

(g)Disclosure to Patent Office.  During the Term, it shall timely present all
material references, documents, or information in respect of pending
applications included in the Reata Patents or AbbVie Patents, as applicable, of
which it and the inventors are aware to the relevant patent office, to the
extent required by Applicable Law.

7.2Additional Representations, Warranties and Covenants of AbbVie.  AbbVie
further represents and warrants to Reata, as of the A&R Date, and covenants, as
follows:

(a)Ownership.  It, itself or together with one or more of its Affiliates, solely
owns the AbbVie Know-How and the AbbVie Patents and is entitled to grant the
licenses and make the assignments specified herein.

(b)No Encumbrance.  It has not caused any Patent or Information included in the
AbbVie Patents or the AbbVie Know-How to be subject to any liens or encumbrances
and it has not granted to any Third Party any rights or licenses under the
AbbVie Patents or the AbbVie Know-How.  During the Term, it shall not encumber
or violate the rights granted by it to Reata hereunder with respect to the
AbbVie Patents or the AbbVie Know-How.

(c)No Exploitation.  It and its Affiliates are not actively clinically
Developing or Commercializing any Restricted AIM.    

(d)No Litigation.  It has no Knowledge of any claim or litigation that has been
brought or threatened in writing by any Third Party alleging that any of the
AbbVie Patents are invalid or unenforceable.  

7.3Additional Representations, Warranties and Covenants of Reata. Reata further
represents and warrants to AbbVie, as of the A&R Date, and covenants, that (a)
in accordance with that certain Amended and Restated Loan and Security
Agreement, dated as of June 14, 2018, among Oxford Finance LLC, and Silicon
Valley Bank, and Reata Pharmaceuticals, Inc., as it may be amended (the “Loan
and Security Agreement”), Oxford Finance LLC and Silicon Valley Bank have
consented to Reata entering into this Agreement, including the obligations of
Reata to make the payments to AbbVie as required pursuant to the terms of this
Agreement, pursuant to the language attached hereto as Schedule 7.3, and (b) the
Loan and Security Agreement does not contain any prohibition on Reata, nor is
any further consent required under the Loan and Security Agreement with respect
to Reata, entering into this Agreement or making any payment to AbbVie
hereunder.

7.4DISCLAIMER OF WARRANTIES.  EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY WARRANTY, EXPRESS
OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND
EACH

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

27

--------------------------------------------------------------------------------

 

PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY, OR
FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF
ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.

ARTICLE 8
Indemnification

8.1Indemnification by Reata.  Reata shall indemnify AbbVie, its Affiliates and
its and their respective directors, officers, employees, and agents (the “AbbVie
Indemnitees”), and defend and save each of them harmless, from and against any
and all losses, damages, liabilities, costs, and expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”) in connection with any
and all suits, investigations, claims, or demands of Third Parties
(collectively, “Third Party Claims”) arising from or occurring as a result of:  

(a)the breach by Reata of the License Agreement prior to the A&R Date;

(b)the negligence or willful misconduct on the part of Reata or its Affiliates
or its or their respective directors, officers, employees, and agents prior to
the A&R Date in performing its obligations under the License Agreement;

(c)the Development, Commercialization or Manufacture of the Licensed Products
(as defined in the License Agreement in effect immediately prior to the A&R
Date) or the Licensed Compounds (as defined in the License Agreement in effect
immediately prior to the A&R Date) anywhere in the world prior to the A&R Date,
including by or on behalf of Reata or its Affiliates (or its or their
contractors or (sub)licensees, including Kyowa Hakko Kirin Co. Ltd.);

(d)the breach by Reata of the Collaboration Agreement prior to the A&R Date;

(e)the negligence or willful misconduct on the part of Reata or its Affiliates
or its or their respective directors, officers, employees, and agents prior to
the A&R Date in performing its obligations under the Collaboration Agreement;

(f)the Development, Commercialization or Manufacture of the Products (as defined
in the Collaboration Agreement in effect immediately prior to the A&R Date) or
the New Collaboration Compounds (as defined in the Collaboration Agreement in
effect immediately prior to the A&R Date) anywhere in the world prior to the A&R
Date, including by or on behalf of Reata or its Affiliates (or its or their
contractors or (sub)licensees);

(g)the breach by Reata of this Agreement;

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

28

--------------------------------------------------------------------------------

 

(h)the negligence or willful misconduct on the part of Reata or its Affiliates
or its or their respective directors, officers, employees, and agents in
performing its obligations under this Agreement; or

(i)the Development, Commercialization or Manufacture of any Targeted AIM or
Targeted AIM Product by or on behalf of Reata or its Affiliates (or its or their
contractors, (sub)licensees, or collaboration partners) on or after the A&R
Date.  

Provided that the foregoing obligations set forth in clauses ((a)-(i)) above
shall not apply to any such Losses to the extent that AbbVie is obligated to
indemnify the Reata Indemnitees pursuant to Section 8.2.

8.2Indemnification by AbbVie.  AbbVie shall indemnify Reata, its Affiliates and
its and their respective directors, officers, employees, and agents (the “Reata
Indemnitees”), and defend and save each of them harmless, from and against any
and all Losses in connection with any and all Third Party Claims arising from or
occurring as a result of the breach by AbbVie of this Agreement; provided that
the foregoing obligation shall not apply to any such Losses to the extent that
Reata is obligated to indemnify the AbbVie Indemnitees pursuant to Section 8.1.

8.3Notice of Claim.  The Party seeking indemnification under Section 8.1 or 8.2
(the “Indemnified Party”) shall give the other Party (the “Indemnifying Party”)
prompt written notice (an “Indemnification Claim Notice”) of any Losses or
discovery of fact upon which the Indemnified Party intends to base a request for
indemnification under this ARTICLE 8, but in no event shall the Indemnifying
Party be liable for any Losses that result from any delay in providing such
notice.  Each Indemnification Claim Notice must contain a description of the
claim and the nature and amount of such Loss (to the extent that the nature and
amount of such Loss is known at such time).  The Indemnified Party shall furnish
promptly to the Indemnifying Party copies of all papers and official documents
received in respect of any Losses and Third Party Claims.  

8.4Indemnification Procedures.

(a)Control of Defense.  At its option, the Indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the Indemnifying Party’s receipt of an
Indemnification Claim Notice.    Upon assuming the defense of a Third Party
Claim, the Indemnifying Party may appoint as lead counsel in the defense of the
Third Party Claim any legal counsel selected by the Indemnifying Party,
reasonably acceptable to the Indemnified Party.  If the Indemnifying Party
assumes the defense of a Third Party Claim, the Indemnified Party shall promptly
deliver to the Indemnifying Party all original notices and documents (including
court papers) received by the Indemnified Party in connection with the Third
Party Claim.  If the Indemnifying Party assumes the defense of a Third Party
Claim, except as provided in Section 8.4(b), the Indemnifying Party shall not be
liable to the Indemnified Party for any legal expenses subsequently incurred by
the Indemnified Party in connection with the analysis, defense or settlement of
the Third Party Claim unless specifically requested in writing by the
Indemnifying Party.  If it is ultimately determined that

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

29

--------------------------------------------------------------------------------

 

the Indemnifying Party is not obligated to indemnify, defend or hold harmless
the Indemnified Party or any of the Indemnified Party’s Indemnitees from and
against the Third Party Claim, the Indemnified Party shall reimburse the
Indemnifying Party for any and all costs and expenses (including attorneys’ fees
and costs of suit) and any Losses incurred by the Indemnifying Party in its
defense of the Third Party Claim.

(b)Right to Participate in Defense.  Without limiting Section 8.3(a), the
Indemnified Party shall be entitled to participate in, but not control, the
defense of any Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment shall be at the Indemnified
Party’s own expense unless (i) the employment thereof has been specifically
authorized by the Indemnifying Party in writing, (ii) the Indemnifying Party has
failed to assume the defense and employ counsel in accordance with
Section 8.4(a) (in which case the Indemnified Party shall control the defense),
or (iii) the interests of the Indemnified Party and the Indemnified Party’s
Indemnitees, on the one hand, and the Indemnifying Party, on the other hand,
with respect to such Third Party Claim are sufficiently adverse to prohibit the
representation by the same counsel of such Persons under Applicable Law, ethical
rules or equitable principles.

(c)Settlement.  With respect to any Losses relating solely to the payment of
money damages in connection with a Third Party Claim and that shall not result
in the Indemnified Party or any of the Indemnified Party’s Indemnitees becoming
subject to injunctive or other relief or otherwise adversely affecting the
business of the Indemnified Party or any of the Indemnified Party’s Indemnitees
in any manner, and as to which the Indemnifying Party shall have acknowledged in
writing the obligation to indemnify the Indemnified Party and the Indemnified
Party’s Indemnitees hereunder, the Indemnifying Party shall have the sole right
to consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Loss, on such terms as the Indemnifying Party, in its sole
discretion, shall deem appropriate.  With respect to all other Losses in
connection with Third Party Claims, if the Indemnifying Party has assumed the
defense of the Third Party Claim in accordance with Section 8.4(a), the
Indemnifying Party shall have authority to consent to the entry of any judgment,
enter into any settlement or otherwise dispose of such Loss; provided it obtains
the prior written consent of the Indemnified Party (which consent shall not be
unreasonably conditioned, withheld or delayed).  If the Indemnifying Party does
not assume and conduct the defense of a Third Party Claim as provided above, the
Indemnified Party may defend against such Third Party Claim; provided, that the
Indemnified Party shall not settle any Third Party Claim without the prior
written consent of the Indemnifying Party (which consent shall not be
unreasonably conditioned, withheld or delayed).

(d)Cooperation.  If the Indemnifying Party chooses to defend or prosecute any
Third Party Claim, the Indemnified Party shall, and shall cause each of the
Indemnified Party’s Indemnitees to, cooperate in the defense or prosecution
thereof and shall furnish such records, information and testimony, provide such
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith.  Such
cooperation shall include access during normal business hours afforded to the
Indemnifying Party to, and reasonable retention by the Indemnified Party and any
of the

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

30

--------------------------------------------------------------------------------

 

applicable Indemnified Party’s Indemnitees of, records and information that are
reasonably relevant to such Third Party Claim, and making the Indemnified Party
and any of the applicable Indemnified Party’s Indemnitees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder, and the Indemnifying Party shall reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses in connection
therewith.

(e)Expenses.  Except as provided above, the costs and expenses, including fees
and disbursements of counsel, incurred by the Indemnified Party in connection
with any Third Party Claim shall be reimbursed on a Calendar Quarter basis by
the Indemnifying Party, without prejudice to the Indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
if the Indemnifying Party is ultimately held not to be obligated to indemnify
the Indemnified Party.

8.5Special, Indirect, Consequential and Other Losses.  EXCEPT IN THE EVENT OF A
PARTY’S BREACH OF ITS OBLIGATIONS UNDER ARTICLE 9 OR SECTION 3.4 OR SECTION 3.5,
AS APPLICABLE, NEITHER PARTY NOR ANY OF ITS AFFILIATES SHALL BE LIABLE IN
CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY DUTY OR OTHERWISE FOR ANY
SPECIAL OR PUNITIVE DAMAGES OR FOR LOSS OF PROFITS SUFFERED BY THE OTHER PARTY,
EXCEPT TO THE EXTENT ANY SUCH DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY
AS PART OF A CLAIM FOR WHICH A PARTY PROVIDES INDEMNIFICATION UNDER THIS ARTICLE
8.

8.6Insurance.  Each Party shall have and maintain such type and amounts of
insurance covering its activities hereunder as is: (a) normal and customary in
the pharmaceutical industry generally for parties similarly situated; and (b)
otherwise required by Applicable Law.

ARTICLE 9
Confidentiality

9.1Confidentiality Obligations.  At all times during the Term and for a period
of ten (10) years following termination hereof, each Party shall, and shall
cause its Affiliates and its and their respective officers, directors, employees
and agents to, keep confidential and not publish or otherwise disclose to a
Third Party, and not use, directly or indirectly, for any purpose, any
Confidential Information furnished or otherwise made known to it, directly or
indirectly, by the other Party (including, for clarity, before the A&R Date
under the License Agreement or the Collaboration Agreement), except to the
extent such use is expressly permitted by the terms of this
Agreement.  “Confidential Information” means any technical, business or other
information provided by or on behalf of one Party to the other Party, including
information relating to the terms of this Agreement (including, for clarity, the
License Agreement and the Collaboration Agreement prior to the A&R Date), any
Targeted AIM (including the regulatory documentation, clinical data, and any
other data and results), any Development or Commercialization of any Targeted
AIM, any Information developed by or on behalf of the disclosing Party or its
Affiliates, or the scientific, regulatory or business affairs or other
activities

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

31

--------------------------------------------------------------------------------

 

of either Party.  Notwithstanding the foregoing, the Parties acknowledge the
practical difficulty of policing the use of information in the unaided memory of
the receiving Party or its officers, directors, employees, and agents, and as
such each Party agrees that the receiving Party shall not be liable for the use
by any of its officers, directors, employees, or agents of specific Confidential
Information of the disclosing Party that is retained in the unaided memory of
such officer, director, employee or agent; provided that (a) such officer,
director, employee, or agent is not aware that such Confidential Information is
the confidential information of disclosing Party at the time of such use; (b)
the foregoing is not intended to grant, and shall not be deemed to grant, the
receiving Party, its Affiliates, or its officers, directors, employees, and
agents (i) a right to disclose the disclosing Party’s Confidential Information,
or (ii) a license under any Patents or other intellectual property right of the
disclosing Party; and (c) such officer, director, employee, or agent has not
intentionally memorized such Confidential Information for use outside this
Agreement. During the Term and thereafter the AbbVie Know-How shall be deemed
the Confidential Information of Reata, unless and until this Agreement is
terminated and the applicable AbbVie Know-How is not assigned to Reata in
accordance with Section 3.1(c) or Section 3.1(d), as applicable prior to such
termination.  Notwithstanding the foregoing, the confidentiality and non-use
obligations under this Section 9.1 with respect to any Confidential Information
shall not include any portion of such Confidential Information that:

(a)is or hereafter becomes part of the public domain by public use, publication,
general knowledge or the like through no wrongful act, fault or negligence on
the part of the receiving Party;

(b)can be demonstrated by documentation or other competent proof to have been in
the receiving Party’s possession prior to disclosure by the disclosing Party
without any obligation of confidentiality with respect to such information;

(c)is subsequently received by the receiving Party from a Third Party who is not
bound by any obligation of confidentiality with respect to such information;

(d)has been published by a Third Party or otherwise enters the public domain
through no fault of the receiving Party in breach of this Agreement; or

(e)can be demonstrated by documentation or other competent evidence to have been
independently developed by or for the receiving Party without reference to the
disclosing Party’s Confidential Information.

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving Party.  Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the receiving Party unless the combination and its principles are
in the public domain or in the possession of the receiving Party.

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

32

--------------------------------------------------------------------------------

 

9.2Permitted Disclosures.  Notwithstanding Section 9.1, each Party may disclose
Confidential Information of the other Party to the extent that such disclosure
is:

(a)made in response to a valid order of a court of competent jurisdiction or
other supra-national, federal, national, regional, state, provincial and local
governmental or regulatory body of competent jurisdiction or, if in the
reasonable opinion of the receiving Party’s legal counsel, such disclosure is
otherwise required by law, including by reason of filing with securities
regulators; provided, however, that the receiving Party shall first have given
notice to the disclosing Party and given the disclosing Party a reasonable
opportunity to quash such order or to obtain a protective order or confidential
treatment requiring that the Confidential Information and documents that are the
subject of such order be held in confidence by such court or agency or, if
disclosed, be used only for the purposes for which the order was issued; and
provided, further, that the Confidential Information disclosed in response to
such court or governmental order shall be limited to that information which is
legally required to be disclosed in response to such court or governmental
order;

(b)made by or on behalf of the receiving Party to the Regulatory Authorities as
required in connection with any filing, application or request for Regulatory
Approval; provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information, to the extent such protection is
available;

(c)made by or on behalf of the receiving Party to a patent authority as may be
reasonably necessary or useful for purposes of obtaining or enforcing a Patent;
provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information, to the extent such protection is
available; or

(d)made by the receiving Party or its Affiliates or licensees or sublicensees to
its or their attorneys, auditors, advisors, consultants or subcontractors as may
be necessary or useful in connection with the Development, Manufacturing or
Commercialization of any Targeted AIM or Targeted AIM Product, or otherwise in
connection with the performance of its obligations or exercise of its rights as
contemplated by this Agreement, or to potential or actual licensees or
Sublicensees/Distributors, or potential or actual investors, lenders, or
acquirors and their respective financial advisors and attorneys, or any
financial or other advisors of such Party, as may be necessary or useful in
connection with their evaluation of such potential or actual license, financing,
investment or acquisition; provided, however, that such Persons shall be subject
to obligations of confidentiality and non-use with respect to such Confidential
Information substantially similar to the obligations of confidentiality and
non-use of the receiving Party pursuant to this ARTICLE 9 (with a duration of
confidentiality and non-use obligations as appropriate that is no less than five
(5) years from the date of disclosure).  

9.3Use of Name.  Except as expressly provided herein, neither Party shall
mention or otherwise use the name, logo, or Trademark of the other Party or any
of its Affiliates (or any abbreviation or adaptation thereof) in any
publication, press release, marketing and promotional materials, or other form
of publicity without the prior written approval of such other Party in each
instance.  The restrictions imposed by this Section 9.3 shall not prohibit
either Party from

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

33

--------------------------------------------------------------------------------

 

making any disclosure identifying the other Party that is required by Applicable
Law.  Further, the restrictions imposed on each Party under this Section 9.3 are
not intended, and shall not be construed, to prohibit a Party from identifying
the other Party in its internal business communications, provided that any
Confidential Information in such communications remains subject to this ARTICLE
9.

9.4Public Announcements. The Parties have agreed upon the content of a press
release, which shall be issued substantially in the form attached hereto as
Schedule 9.4, the release of which the Parties shall coordinate.  Except
pursuant to the procedures set forth below, neither Party shall issue any other
public announcement, press release, or other public disclosure regarding this
Agreement or its subject matter without the other Party’s prior written consent,
except for any such disclosure that is, in such disclosing Party’s good faith
determination and on the advice of its counsel, required by Applicable Law or
the rules of a stock exchange on which the securities of the disclosing Party
(or any of its controlling Affiliates) are listed (or to which an application
for listing has been submitted). In the event that a Party is, based on the
advice of the disclosing Party’s counsel, required by Applicable Law or the
rules of a stock exchange on which its (or any of its controlling Affiliates’)
securities are listed (or to which an application for listing has been
submitted) to make such a public disclosure, such Party shall submit the
proposed disclosure in writing to the other Party as far in advance as
reasonably practicable (and in no event less than three (3) Business Days prior
to the anticipated date of disclosure) so as to provide a reasonable opportunity
to comment thereon.  Neither Party shall be required to seek the permission of
the other Party to repeat any information regarding the terms of this Agreement
or any amendment thereto that has already been publicly disclosed by such Party,
or by the other Party, in accordance with this Section 9.4, provided such
information remains accurate as of such time and provided the frequency and form
of such disclosure are reasonable.

9.5Publications.  Subject to Section 9.3, Reata and its Affiliates shall be free
to publish, and Reata may authorize its Sublicensees to publish, the results of
any preclinical study or clinical trial of a Targeted AIM or Targeted AIM
Product conducted by or on behalf of Reata or its Affiliate or
Sublicensees.  AbbVie shall have the right to publish one publication regarding
the results of Development conducted under the License Agreement and
Collaboration Agreement prior to the A&R Date, subject to Reata’s prior approval
(not to be unreasonably withheld, conditioned or delayed); provided that AbbVie
shall deliver a then-current copy of such publication to Reata at least twenty
(20) days prior to submitting such publication to a publisher (provided that the
Parties may agree to a shorter period), and Reata shall review such publication
and give its comments and approval decision to AbbVie within ten (10) days of
the delivery of such publication to Reata; provided, further, that failure to
respond within such ten (10)-day period shall be deemed approval to
publish.  Except as provided in the immediately preceding sentence, AbbVie shall
not, and shall cause its Affiliates not, to publish any non-public information
with respect to a Compound or Royalty Product.  

ARTICLE 10
Term and Termination

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

34

--------------------------------------------------------------------------------

 

10.1Term.  This Agreement shall become effective on the A&R Date and shall
remain in full force and effect until terminated pursuant to Section 10.2,
Section 10.2 or Section 10.4 (the “Term”).  

10.2Termination by Mutual Agreement.  The Parties shall have the right to
mutually agree in writing to terminate this Agreement in its entirety.

10.3Material Breach .  If AbbVie believes that Reata has materially breached one
or more of its obligations under this Agreement (other than a breach of its
obligations in Section 9.1, Section 9.2 or Section 9.5), then AbbVie may deliver
notice of such material breach to Reata, which such notice shall provide a
description of the alleged breach (a “Default Notice”).  If Reata does not
dispute that it has committed a material breach of one or more of its
obligations under this Agreement (other than a breach of its obligations in
Section 9.1, Section 9.2 or Section 9.5), then if Reata fails to cure such
breach, or fails to take steps as would be considered reasonable to effectively
cure such breach, within forty-five (45) days (or, with respect to a payment
default, thirty (30) days) after receipt of the Default Notice, AbbVie may
terminate this Agreement upon written notice to Reata.  If Reata disputes that
it has materially breached one of its obligations under this Agreement (other
than a breach of its obligations in Section 9.1, Section 9.2 or Section 9.5),
the dispute shall be resolved pursuant to Section 11.7.  If, as a result of the
application of such dispute resolution procedures, Reata is determined to be in
material breach of one or more of its obligations under this Agreement (other
than a breach of its obligations in Section 9.1, Section 9.2 or Section 9.5) (an
“Adverse Ruling”), then if Reata fails to complete the actions specified by the
Adverse Ruling to cure such material breach within thirty (30) days after such
ruling, or if such compliance cannot be fully achieved within such thirty- (30-)
day period and Reata has failed to commence compliance or has failed to use
diligent efforts to achieve full compliance as soon thereafter as is reasonably
possible, then AbbVie may terminate this Agreement upon written notice to
Reata.  For purposes of this Section 10.3, Reata’s failure to pay any amount due
pursuant to Section 5.1 or Section 5.2 shall be deemed a material breach of an
obligation under this Agreement.

10.4Termination for Insolvency.  In the event that, prior to the Bardoxolone
Reversion Date, Reata (or any of its controlling Affiliates) files for
protection under bankruptcy or insolvency laws, makes an assignment for the
benefit of creditors, appoints or suffers appointment of a receiver or trustee
over substantially all of its property that is not discharged within ninety (90)
days after such filing, proposes a written agreement of composition or extension
of its debts, proposes or is a party to any dissolution or liquidation, files a
petition under any bankruptcy or insolvency act or has any such petition filed
against that is not discharged within sixty (60) days of the filing thereof,
then AbbVie may terminate this Agreement in its entirety effective immediately
upon written notice to Reata.

10.5Rights in Bankruptcy.  All rights and licenses granted under or pursuant to
this Agreement by AbbVie or Reata are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code or any analogous
provisions in any other country or jurisdiction, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code.  The Parties agree that the Parties, as licensees of such rights under
this

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

35

--------------------------------------------------------------------------------

 

Agreement, shall retain and may fully exercise all of their rights and elections
under the U.S. Bankruptcy Code or any analogous provisions in any other country
or jurisdiction.  The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against either Party under the
U.S. Bankruptcy Code or any analogous provisions in any other country or
jurisdiction, the Party that is not subject to such proceeding shall be entitled
to a complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, which,
if not already in the non-subject Party’s possession, shall be promptly
delivered to it (a) upon any such commencement of a bankruptcy proceeding upon
the non-subject Party’s written request therefor, unless the Party subject to
such proceeding elects to continue to perform all of its obligations under this
Agreement, or (b) if not delivered under clause (a) above, following the
rejection of this Agreement by or on behalf of the Party subject to such
proceeding upon written request therefor by the non-subject Party.

10.6Effects of Termination; Surviving Provisions.  

(a)In the event of a termination of this Agreement prior to the Omaveloxolone
Reversion Date, without limiting AbbVie’s rights to Exploit any Compound under
or otherwise practice under the Product Licenses or the Collaboration Licenses,
the Parties shall negotiate in good faith and enter into a termination agreement
setting forth, subject to the survival of the Product License and the
Collaboration Licenses, and the termination of the license grants to Reata in
Section 3.2, the commercially reasonable economics due after such termination
with respect to (A) Bardoxolone in the Licensee Territory (as defined in the
License Agreement in effect immediately prior to the A&R Date), and (B)
Omaveloxolone or any Existing AIM in the Territory.  If the Parties are not able
to agree on commercially reasonable economics within sixty (60) days after the
effective date of termination, either Party shall have the right to refer such
matter to dispute resolution in accordance with Section 11.7(c).

(b)In the event of a termination of this Agreement after the Omaveloxolone
Reversion Date but prior to the Bardoxolone Reversion Date, without limiting
AbbVie’s rights to Exploit Bardoxolone under or otherwise practice under the
Product Licenses, the Parties shall negotiate in good faith and enter into a
termination agreement setting forth, subject to the survival of the Product
Licenses, and the termination of the license grants to Reata in Section 3.2 with
respect to Bardoxolone, the commercially reasonable economics due after such
termination with respect to Bardoxolone in the Licensee Territory (as defined in
the License Agreement in effect immediately prior to the A&R Date).  If the
Parties are not able to agree on commercially reasonable economics within sixty
(60) days after the effective date of termination, either Party shall have the
right to refer such matter to dispute resolution in accordance with Section
11.7(c).

(c)Termination of this Agreement for any reason shall be without prejudice to
any rights that shall have accrued to the benefit of a Party prior to such
termination.  Such termination shall not relieve a Party from obligations that
are expressly indicated to survive the termination of this Agreement.  Without
limiting the foregoing, Sections 3.1(a) (if this Agreement is terminated prior
to the Bardoxolone Reversion Date), 3.1(b) (if this Agreement is terminated
prior to the Omaveloxolone Reversion Date), 3.1(c) (if this Agreement is
terminated after the Omaveloxolone Reversion Date but before the Bardoxolone
Reversion Date), 3.1(d) (if

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

36

--------------------------------------------------------------------------------

 

this Agreement is terminated after the Bardoxolone Reversion Date), 3.5 (to the
extent contemplated therein), 4.3 and 9.1-9.4 and Articles 1, 2, 5, 8, 10 and 11
(other than Section 11.4) of this Agreement shall survive the termination of
this Agreement for any reason.

10.7Remedies.  Except as otherwise expressly provided in this Agreement,
termination of this Agreement in accordance with the provisions hereof shall not
limit remedies that may otherwise be available in law or equity.

ARTICLE 11
Miscellaneous

11.1Force Majeure.  Neither Party shall be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement (other
than an obligation to make payments) when such failure or delay is caused by or
results from events beyond the reasonable control of the non-performing Party,
including fires, floods, earthquakes, hurricanes, embargoes, shortages,
epidemics, quarantines, war, acts of war (whether war be declared or not),
terrorist acts, insurrections, riots, civil commotion, strikes, lockouts or
other labor disturbances (whether involving the workforce of the non-performing
Party or of any other Person), acts of God or acts, omissions, or delays in
acting by any Governmental Authority (except to the extent such delay results
from the breach by the non-performing Party or any of its Affiliates of any term
or condition of this Agreement).  The non-performing Party shall notify the
other Party of such force majeure within thirty (30) days after such occurrence
by giving written notice to the other Party stating the nature of the event, its
anticipated duration, and any action being taken to avoid or minimize its
effect.  The suspension of performance shall be of no greater scope and no
longer duration than is necessary and the non-performing Party shall use
commercially reasonable efforts to remedy its inability to perform.  

11.2Export Control.  This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on the Parties from time to
time.  Each Party agrees that it will not export, directly or indirectly, any
technical information acquired from the other Party under this Agreement or any
products using such technical information to a location or in a manner that at
the time of export requires an export license or other governmental approval,
without first obtaining the written consent to do so from the appropriate agency
or other governmental entity in accordance with Applicable Law.

11.3Assignment.  

(a)By Reata.  Reata shall have the right to sell, transfer, assign, delegate,
pledge, or otherwise dispose of, whether voluntarily, involuntarily, by
operation of law or otherwise, this Agreement or any of its rights or
obligations hereunder, without AbbVie’s consent, to (i) any Affiliate or (ii)
any successor, whether in a merger, sale of stock, sale of assets or any other
transaction, of the business to which this Agreement relates, subject to Reata’s
obligations under Section 3.5, it being understood that nothing in Section 3.5
shall be deemed to

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

37

--------------------------------------------------------------------------------

 

preclude Reata from any Change of Control transaction, nor vest in AbbVie any
right of approval of any Change of Control of Reata.  With respect to an
assignment to an Affiliate, Reata shall remain responsible for the performance
by such Affiliate of the assigned rights and obligations
hereunder.  Notwithstanding anything to the contrary in this Section 11.3 or the
remainder of this Agreement, Reata and any Affiliate controlled by  Reata shall
have all rights to do any of the following during the Term: (A) incur any
indebtedness of any nature; (B) enter into any agreement pursuant to which Reata
or any Affiliate controlled by Reata pledges as security for any indebtedness or
any other obligation the rights granted to Reata under this Agreement, any Reata
Intellectual Property, any Net Sales, any Compound or Licensed Product, or any
other  asset of Reata or any Affiliate controlled by Reata (and, without
limiting Reata’s or its successor’s obligations under this Agreement, the
foreclosure on any such security by such lender in accordance with the terms of
any such indebtedness shall not, in and of itself, be deemed a breach of this
Agreement); (C) conduct any equity or debt financing of any nature; or (D) enter
into any royalty factoring or other agreement pursuant to which Reata or any
Affiliate controlled by Reata pays or transfers to a Third Party a royalty or
other payment based upon the development or sale of any Compound, Licensed
Product, or other asset of Reata or any Affiliate controlled by Reata.  

(b)By AbbVie.  AbbVie shall have the right to sell, transfer, assign, delegate,
pledge, or otherwise dispose of, whether voluntarily, involuntarily, by
operation of law or otherwise, this Agreement or any of its rights or
obligations hereunder, without Reata’s consent, to (i) any Affiliate or (ii) any
successor, whether in a merger, sale of stock, sale of assets or any other
transaction, of the business to which this Agreement relates. AbbVie shall have
the right to transfer to any Third Party the AbbVie Patents or AbbVie Know-How
without the consent of Reata; provided that any such transfer shall be made
subject to the rights of Reata hereunder.  With respect to an assignment to an
Affiliate, AbbVie shall remain responsible for the performance by such Affiliate
of the assigned rights and obligations hereunder.

(c)Other Assignment.  Any sale, transfer, assign, delegation, or disposal of,
whether voluntarily, involuntarily, by operation of law or otherwise, this
Agreement or any of its rights or obligations hereunder by a Party not permitted
under clause (a) in the case of Reata, or clause (b) in the case of AbbVie,
shall not be done without the prior written consent of the other Party, such
consent not to be unreasonably withheld, conditioned, or delayed.    

(d)Any attempted assignment or delegation in violation of this Section 11.3
shall be void and of no effect.  All validly assigned and delegated rights and
obligations of the Parties hereunder shall be binding upon and inure to the
benefit of and be enforceable by and against the successors and permitted
assigns of AbbVie or Reata, as the case may be.  In the event either Party seeks
and obtains the other Party’s consent, or is otherwise allowed under this
Section 11.3, to assign or delegate its rights to a Third Party, the assignee or
transferee shall assume all related obligations of its assignor or transferor
under this Agreement.  The rights to Information, materials and intellectual
property: (i) controlled by a Third Party permitted assignee of a Party, which
Information, materials and intellectual property were controlled by such
assignee immediately prior to such assignment; or (ii) controlled by an
Affiliate of a Party who becomes an Affiliate through any Change of Control or
acquisition of such Party, which

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

38

--------------------------------------------------------------------------------

 

Information, materials and intellectual property were controlled by such
Affiliate immediately prior to such Change of Control or acquisition, in each
case ((i) and (ii)), shall be automatically excluded from the rights licensed or
granted to the other Party under this Agreement.

11.4Non-Disparagement.  Each Party acknowledges, agrees, and covenants that it
will not make any public statement, comment, or communication that constitute
disparagement of, or that are derogatory or detrimental to the name or
reputation of, the other Party or any Compound or Licensed Product. This
non-disparagement covenant applies to any public statements, comments, or
communications in any form, whether oral, non-verbal, written, or electronic.
Notwithstanding the foregoing, (a) each Party may disclose information to its
attorneys or in response to a lawful subpoena or court order requiring
disclosure of information and (b) each Party shall have the right to enforce its
rights under this Agreement and to make any public statement, comment or
communication in connection therewith.  

11.5Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby: (a) such provision shall be fully severable, (b)
this Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid, or unenforceable provision or by its
severance herefrom, and (d) in lieu of such illegal, invalid, or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid, and enforceable provision as similar in terms to such illegal,
invalid, or unenforceable provision as may be possible and reasonably acceptable
to the Parties.  To the fullest extent permitted by Applicable Law, each Party
hereby waives any provision of law that would render any provision hereof
illegal, invalid, or unenforceable in any respect.

11.6Governing Law; Service.

(a)Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another
jurisdiction.  The Parties agree to exclude the application to this Agreement of
the United Nations Convention on Contracts for the International Sale of Goods.

(b)Service.  Each Party further agrees that service of any process, summons,
notice or document by registered mail to its address set forth in
Section 11.6(b) shall be effective service of process for any action, suit, or
proceeding brought against it under this Agreement in any such court.  

11.7Dispute Resolution. If a dispute arises between the Parties in connection
with or relating to this Agreement or any document or instrument delivered in
connection herewith (other than a dispute whose procedures for resolution are
set forth in Section 5.8 or Section 11.11) (a “Dispute”), it shall be resolved
pursuant to this Section 11.7.

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

39

--------------------------------------------------------------------------------

 

(a)General.  Any Dispute shall be referred to the Senior Officers of the
Parties, who shall confer in good faith on the resolution of the issue.  Any
final decision mutually agreed to by the Senior Officers in writing shall be
conclusive and binding on the Parties.  If the Senior Officers are not able to
agree on the resolution of any such issue within ten (10) days after such issue
was first referred to them, then, except as set forth in Section 11.7(b), either
Party may, by written notice to the other Party, elect to initiate an
alternative dispute resolution (“ADR”) proceeding pursuant to the procedures set
forth in Section 11.7(c) for purposes of having the matter settled.  

(b)Intellectual Property Disputes.  In the event that a Dispute arises with
respect to the validity, scope, enforceability, inventorship or ownership of any
Patent, Trademark or other intellectual property rights, and such Dispute cannot
be resolved in accordance with Section 11.7(a), unless otherwise agreed by the
Parties in writing, such Dispute shall not be submitted to an ADR proceeding in
accordance with Section 11.7(c) and instead, either Party may initiate
litigation in a court of competent jurisdiction, notwithstanding Section 11.6,
in any country in which such rights apply.  

(c)ADR.  Any ADR proceeding under this Agreement shall take place pursuant to
the procedures set forth in Schedule 11.7(c).

(d)Adverse Ruling.  Any determination pursuant to this Section 11.7 that a Party
is in material breach of its material obligations hereunder shall specify a
(nonexclusive) set of actions to be taken to cure such material breach, if
feasible.

(e)Interim Relief.  Notwithstanding anything herein to the contrary, nothing in
this Section 11.7 shall preclude either Party from seeking interim or
provisional relief, including a temporary restraining order, preliminary
injunction or other interim equitable relief concerning a Dispute, if necessary
to protect the interests of such Party.  This Section 11.7 shall be specifically
enforceable.

11.8Notices.

(a)Notice Requirements.  Any notice, request, demand, waiver, consent, approval,
or other communication permitted or required under this Agreement shall be in
writing, shall refer specifically to this Agreement and shall be deemed given
only if delivered by hand or sent by facsimile transmission (with transmission
confirmed) or by internationally recognized overnight delivery service that
maintains records of delivery, addressed to the applicable Party at its
respective addresses specified in Section 11.8(b) or to such other address as
the Party to whom notice is to be given may have provided to the other Party in
accordance with this Section 11.8(a).  Such notice shall be deemed to have been
given as of the date delivered by hand or transmitted by facsimile (with
transmission confirmed) or on the second Business Day (at the place of delivery)
after deposit with an internationally recognized overnight delivery
service.  Any notice delivered by facsimile shall be confirmed by a hard copy
delivered as soon as practicable thereafter.  This Section 11.8(a) is not
intended to govern the day-to-day business

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

40

--------------------------------------------------------------------------------

 

communications necessary between the Parties in performing their obligations
under the terms of this Agreement.

(b)Address for Notice.

If to AbbVie, to:

 

AbbVie Ltd.

Clarendon House

2 Church Street

Hamilton HM 11

Bermuda

Attention:  AbbVie Inc. Executive Vice President, External Affairs, General
Counsel and Corporate Secretary

Facsimile:  847-935-3294

 

with a copy to (which shall not constitute notice):

AbbVie Inc.

1 North Waukegan Road

North Chicago, Illinois 60064

United States

Attention:  Vice President, Legal

Facsimile:  847-935-9644


If to Reata, to:

Reata Pharmaceuticals, Inc.

2801 Gateway Drive, Suite 150

Irving, Texas 75063

Attention: Chief Financial Officer

Facsimile: 469-442-4816

with a copy to (which shall not constitute notice):

Reata Pharmaceuticals, Inc.

2801 Gateway Drive, Suite 150

Irving, Texas 75063

Attention: Chief Legal Officer

Facsimile: 469-442-4858

11.9Entire Agreement.

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

41

--------------------------------------------------------------------------------

 

(a)This Agreement, together with the Schedules attached hereto, sets forth and
constitutes the entire agreement and understanding between the Parties with
respect to the subject matter hereof, and all prior agreements, understandings,
promises, and representations, whether written or oral, with respect thereto are
superseded hereby, including the License Agreement, the Collaboration Agreement,
the Confidential Disclosure and Limited Use Agreement between the Parties or
their respective Affiliates, dated May 28, 2009, as amended, and the Bilateral
Confidential Disclosure Agreement between Reata and AbbVie Laboratories and its
subsidiaries dated May 26, 2011, as amended.  This Agreement specifically amends
and restates the License Agreement and the Collaboration Agreement, and the
terms and provisions of the License Agreement and the Collaboration Agreement in
respect of all matters, whether arising before, on, or after the A&R Date, shall
be terminated and of no further force or effect except as expressly amended and
restated or referenced herein (including as set forth in Section 3.1).  Each
Party confirms that it is not relying on any representations or warranties of
the other Party except as specifically set forth in this Agreement.  No
amendment, modification, release, or discharge shall be binding upon the Parties
unless in writing and duly executed by an authorized representative of each
Party.

(b)Without limiting the foregoing, this Agreement with the Schedules constitutes
a single integrated agreement that cannot be severed or divided into component
agreements, and the consideration described in this Agreement, including the
Aggregate Consideration and royalties, cannot be severed, divided or allocated
among parts of this Agreement.  Neither Party would have entered into this
Agreement (or any part of this Agreement) in the absence of the rest of this
Agreement, and the Parties agree that AbbVie would not have entered into this
Agreement in the absence of the entire consideration provided in this Agreement,
including the Aggregate Consideration and royalties.  

11.10English Language.  This Agreement shall be written and executed in, and all
other communications under or in connection with this Agreement shall be in, the
English language.  Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

11.11Equitable Relief.  Each Party acknowledges and agrees that the restrictions
set forth in Section 3.4 and Section 3.5 and ARTICLE 9 are reasonable and
necessary to protect the legitimate interests of the other Party and that such
other Party would not have entered into this Agreement in the absence of such
restrictions, and that any breach or threatened breach of any provision of such
Sections or Articles may result in irreparable injury to such other Party for
which there will be no adequate remedy at law.  In the event of a breach or
threatened breach of any provision of such Sections or Articles, the
non-breaching Party shall be authorized and entitled to obtain from any court of
competent jurisdiction injunctive relief, whether preliminary or permanent,
specific performance, and an equitable accounting of all earnings, profits, and
other benefits arising from such breach, which rights shall be cumulative and in
addition to any other rights or remedies to which such non-breaching Party may
be entitled in law or equity.  Both Parties agree to waive any requirement that
the other (a) post a bond or other security as a condition for obtaining any
such relief, and (b) show irreparable harm, balancing of harms,

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

42

--------------------------------------------------------------------------------

 

consideration of the public interest, or inadequacy of monetary damages as a
remedy.  Nothing in this Section 11.11 is intended, or should be construed, to
limit either Party’s right to equitable relief or any other remedy for a breach
of any other provision of this Agreement.

11.12Waiver and Non-Exclusion of Remedies.  Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition.  The waiver by either Party of any right hereunder or of the failure
to perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by such other Party
whether of a similar nature or otherwise.  The rights and remedies provided
herein are cumulative and do not exclude any other right or remedy provided by
Applicable Law or otherwise available except as expressly set forth herein.

11.13No Benefit to Third Parties.  The covenants and agreements set forth in
this Agreement are for the sole benefit of the Parties and their successors and
permitted assigns, and they shall not be construed as conferring any rights on
any other Persons.

11.14Further Assurance.  Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents, and instruments, as may be necessary or as the other
Party may reasonably request in connection with this Agreement or to carry out
more effectively the provisions and purposes hereof, or to better assure and
confirm unto such other Party its rights and remedies under this Agreement.

11.15Relationship of the Parties.  It is expressly agreed that Reata, on the one
hand, and AbbVie, on the other hand, shall be independent contractors and that
the relationship between the two Parties shall not constitute a partnership,
joint venture, or agency.  Neither Reata, on the one hand, nor AbbVie, on the
other hand, shall have the authority to make any statements, representations, or
commitments of any kind, or to take any action, which shall be binding on the
other, without the prior written consent of the other Party to do so.  All
persons employed by a Party shall be employees of such Party and not of the
other Party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such Party.

11.16Counterparts; Facsimile Execution.  This Agreement may be executed in two
(2) or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  This Agreement may
be executed by facsimile or electronically transmitted signatures and such
signatures shall be deemed to bind each Party as if they were original
signatures.

11.17References.  Unless otherwise specified, (a) references in this Agreement
to any Article, Section or Schedule means references to such Article, Section or
Schedule of this Agreement, (b) references in any Section to any clause are
references to such clause of such Section, and (c) references to any agreement,
instrument, or other document in this Agreement

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

43

--------------------------------------------------------------------------------

 

refer to such agreement, instrument, or other document as originally executed
or, if subsequently amended, replaced, or supplemented from time to time, as so
amended, replaced, or supplemented and in effect at the relevant time of
reference thereto.  

11.18Construction.  Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or).  The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend, or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement.  The term “including” as used herein means including, without
limiting the generality of any description preceding such term.  The language of
this Agreement shall be deemed to be the language mutually chosen by the Parties
and no rule of strict construction shall be applied against either Party.

[Signature Page Follows]

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

44

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have executed this Amended and Restated License
Agreement by their duly authorized officers as of the date first written above.

Reata Pharmaceuticals, Inc.

By: /s/ Manmeet S. Soni

Name: Manmeet S. Soni

Title: Chief Financial Offier

AbbVie Ltd.

By: /s/ Amarendra Duvvur

Name: Amarendra Duvvur

Title: Director

 

 

 

 

 

 

 

 

 

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

Signature Page to Amended and Restated License Agreement

--------------------------------------------------------------------------------

 

Schedule 1.3

AbbVie Know-How

 

•

Bioanalytical report for each of the following studies:

 

i.

study 408-C-1402 (MOXIe);

 

ii.

study 408-C-1403 (MOTOR); and

 

iii.

study 402-C-1302 (LARIAT),

which reports shall be similar in content and format to the bioanalytical
reports provided to Reata by AbbVie for studies 408-C-1303 and 408-C-1306.  




Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

--------------------------------------------------------------------------------

 

Schedule 1.4

AbbVie Patents

Country

Case Ref Number

Status

Application Number

Application Date

Publication Number

Patent Number

Grant Date

Albania - (AL)

ABV11901ALO1

Granted - (G)

AL/P/2018/0531

4/24/2014

2989114

7723

5/23/2018

Argentina - (AR)

ABV11901ARO1

Filed - (F)

P20140101652

4/21/2014

 

 

 

Austria - (AT)

ABV11901ATO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Australia - (AU)

ABV11901AUD1

Filed - (F)

2019200341

1/18/2019

 

 

 

Australia - (AU)

ABV11901AUO1

Granted - (G)

2014257072

4/24/2014

2014257072

2014257072

1/31/2019

Bosnia-Herzegovina - (BA)

ABV11901BAO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Belgium - (BE)

ABV11901BEO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Bulgaria - (BG)

ABV11901BGO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Brazil - (BR)

ABV11901BRO1

Filed - (F)

BR1120150270123

4/24/2014

 

 

 

Canada - (CA)

ABV11901CAO1

Filed - (F)

2909066

4/24/2014

 

 

 

Switzerland - (CH)

ABV11901CHO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Chile - (CL)

ABV11901CLO1

Filed - (F)

03135-2015

4/24/2014

03135-2015

 

 

China P.R. - (CN)

ABV11901CNO1

Granted - (G)

201480035822.1

4/24/2014

105324389

201480035822.1

2/6/2018

Colombia - (CO)

ABV11901COO1

Granted - (G)

15255313

4/24/2014

761

33699

5/11/2018

Costa Rica - (CR)

ABV11901CRO1

Filed - (F)

2015-0620

4/24/2014

 

 

 

Cyprus - (CY)

ABV11901CYO1

Granted - (G)

CY20181100837

4/24/2014

2989114

2989114

5/23/2018

Czechia - (CZ)

ABV11901CZO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Germany - (DE)

ABV11901DEO1

Granted - (G)

14727306.4

4/24/2014

2989114

602014025846.8

5/23/2018

Denmark - (DK)

ABV11901DKO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Dominican Republic - (DO)

ABV11901DOO1

Filed - (F)

P2015-0263

4/24/2014

 

 

 

Ecuador - (EC)

ABV11901ECO1

Filed - (F)

IEPI-2015-46898

4/24/2014

 

 

 

Estonia - (EE)

ABV11901EEO1

Granted - (G)

14727306.4

4/24/2014

2989114

E015925

5/23/2018

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

--------------------------------------------------------------------------------

 

 

Country

Case Ref Number

Status

Application Number

Application Date

Publication Number

Patent Number

Grant Date

European Patent

Convention - (EP)

ABV11901EPD1

Filed - (F)

18170879.3

5/4/2018

3453715

 

 

European Patent Convention - (EP)

ABV11901EPO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Spain - (ES)

ABV11901ESO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Finland - (FI)

ABV11901FIO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

France - (FR)

ABV11901FRO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Great Britain - (GB)

ABV11901GBO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Gulf Cooperation Council - (GC)

ABV11901GCD1

Inactive - (I)

2014/34981

3/18/2018

 

 

 

Gulf Cooperation Council - (GC)

ABV11901GCO1

Granted - (G)

2014/27022

4/21/2014

2014/27022

GC0008979

2/1/2019

Greece - (GR)

ABV11901GRO1

Granted - (G)

20180402295

4/24/2014

2989114

2989114

5/23/2018

Guatemala - (GT)

ABV11901GTO1

Filed - (F)

A-2015000314

4/24/2014

A-2015000314

 

 

Hong Kong - (HK)

ABV11901HKO1

Granted - (G)

16109489.1

8/10/2016

1221470

HK1221470

5/31/2019

Hong Kong - (HK)

ABV11901HKO2

Filed - (F)

16110351.4

8/31/2016

1222179

 

 

Croatia - (HR)

ABV11901HRO1

Granted - (G)

P20181321T

4/24/2014

2989114

2989114

5/23/2018

Hungary - (HU)

ABV11901HUO1

Granted - (G)

E14727306

4/24/2014

2989114

2989114

5/23/2018

Indonesia - (ID)

ABV11901IDO1

Granted - (G)

P00201507556

4/24/2014

 

IDP000053885

10/8/2018

Ireland - (IE)

ABV11901IEO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Israel - (IL)

ABV11901ILO1

Filed - (F)

242183

4/24/2014

 

 

 

India - (IN)

ABV11901INO1

Filed - (F)

7096/CHENP/2015

4/24/2014

7096/CHENP/2015

 

 

Iceland - (IS)

ABV11901ISO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Italy - (IT)

ABV11901ITO1

Granted - (G)

502018000024949

4/24/2014

2989114

2989114

5/23/2018

Japan - (JP)

ABV11901JPD1

Filed - (F)

2018-175962

9/20/2018

2019-23200

 

 

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

ii

--------------------------------------------------------------------------------

 

 

Country

Case Ref Number

Status

Application Number

Application Date

Publication Number

Patent Number

Grant Date

Japan - (JP)

ABV11901JPO1

Granted - (G)

2016-510780

4/24/2014

2016-517869

6409050

9/28/2018

Korea South - (KR)

ABV11901KRO1

Filed - (F)

10-2015-7033427

4/24/2014

 

 

 

Lithuania - (LT)

ABV11901LTO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Luxembourg - (LU)

ABV11901LUO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Latvia - (LV)

ABV11901LVO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Monaco - (MC)

ABV11901MCO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Montenegro - (ME)

ABV11901MEO1

Granted - (G)

P-2018/213

4/24/2014

2989114

03186

5/23/2018

Macedonia - (MK)

ABV11901MKO1

Granted - (G)

P-2018/636

4/24/2014

2989114

2989114

5/23/2018

Malta - (MT)

ABV11901MTO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Mexico - (MX)

ABV11901MXO1

Filed - (F)

MX/a/2015/014792

4/24/2014

 

 

 

Malaysia - (MY)

ABV11901MYO1

Filed - (F)

PI2015703682

4/24/2014

 

 

 

Netherlands - (NL)

ABV11901NLO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Norway - (NO)

ABV11901NOO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

New Zealand - (NZ)

ABV11901NZD1

Inactive - (I)

732869

6/14/2017

 

 

 

New Zealand - (NZ)

ABV11901NZD2

Filed - (F)

749873

1/10/2019

 

 

 

New Zealand - (NZ)

ABV11901NZO1

Inactive - (I)

631615

4/24/2014

 

 

 

Panama - (PA)

ABV11901PAO1

Filed - (F)

90911

4/24/2014

90911-01

 

 

Peru - (PE)

ABV11901PEO1

Filed - (F)

002271-2015

4/24/2014

 

 

 

Philippines - (PH)

ABV11901PHO1

Filed - (F)

1-2015-502459

4/24/2014

 

 

 

Pakistan - (PK)

ABV11901PKO1

Filed - (F)

335/2014

4/21/2014

 

 

 

Poland - (PL)

ABV11901PLO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Portugal - (PT)

ABV11901PTO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Romania - (RO)

ABV11901ROO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

iii

--------------------------------------------------------------------------------

 

 

Country

Case Ref Number

Status

Application Number

Application Date

Publication Number

Patent Number

Grant Date

Serbia - (RS)

ABV11901RSO1

Granted - (G)

P-2018/0945

4/24/2014

2989114

57571

5/23/2018

Russian Federation - (RU)

ABV11901RUD1

Filed - (F)

2019120236

6/28/2019

 

 

 

Russian Federation - (RU)

ABV11901RUO1

Granted - (G)

2015150069

4/24/2014

 

2693833

7/5/2019

Sweden - (SE)

ABV11901SEO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Singapore - (SG)

ABV11901SGD1

Filed - (F)

10201805231W

6/19/2018

10201805231W

 

 

Singapore - (SG)

ABV11901SGO1

Granted - (G)

11201508752W

4/24/2014

 

11201508752W

6/25/2018

Slovenia - (SI)

ABV11901SIO1

Granted - (G)

201430835

4/24/2014

2989114

2989114

5/23/2018

Slovakia - (SK)

ABV11901SKO1

Granted - (G)

14727306.4

4/24/2014

2989114

2989114

5/23/2018

Thailand - (TH)

ABV11901THO1

Filed - (F)

1501006484

4/24/2014

1501006484A

 

 

Turkey - (TR)

ABV11901TRO1

Granted - (G)

14727306.4

4/24/2014

2989114

TR201811599T4

5/23/2018

Taiwan - (TW)

ABV11901TWD1

Filed - (F)

107147785

12/28/2018

 

 

 

Taiwan - (TW)

ABV11901TWO1

Granted - (G)

103114431

4/21/2014

I649330

I649330

2/1/2019

Ukraine - (UA)

ABV11901UAO1

Granted - (G)

a201511559

4/24/2014

 

118348

1/10/2019

United States - (US)

ABV11901USC1

Inactive - (I)

15/821508

11/22/2017

20180094020

 

 

United States - (US)

ABV11901USC2

Filed - (F)

16/186051

11/9/2018

 

 

 

United States - (US)

ABV11901USL1

Inactive - (I)

61/815502

4/24/2013

 

 

 

United States - (US)

ABV11901USO1

Granted - (G)

14/260532

4/24/2014

2014/0323579

9856286

1/2/2018

Uruguay - (UY)

ABV11901UYO1

Filed - (F)

35534

4/21/2014

 

 

 

Venezuela - (VE)

ABV11901VEO1

Filed - (F)

2014-000510

4/21/2014

 

 

 

Vietnam - (VN)

ABV11901VNO1

Filed - (F)

1-2015-04416

4/24/2014

 

 

 

Patent Cooperation Treaty - (WO)

ABV11901WOO1

Inactive - (I)

PCT/US2014/035279

4/24/2014

WO2014/176415

 

 

South Africa - (ZA)

ABV11901ZAO1

Filed - (F)

2015/07481

4/24/2014

2015/07481

 

 

 

 

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

iv

--------------------------------------------------------------------------------

 

 

Schedule 1.12

Bardoxolone Structure

 

[gontxrcr00lo000001.jpg]

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

--------------------------------------------------------------------------------

 

Schedule 1.38

Existing AIMs

([***])

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

--------------------------------------------------------------------------------

 

Schedule 1.60

Omaveloxolone Structure

[gontxrcr00lo000002.jpg]

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

--------------------------------------------------------------------------------

 

Schedule 3.2(b)

Form of Sublicensee Release

[Insert Sublicensee Name], on behalf of itself, its affiliates, and its and
their predecessors, successors and assigns, covenants that it will not, and
hereby knowingly and voluntarily fully and forever waives, releases and
discharges any right to, institute, prosecute or pursue any complaints, claims,
charges, liens, debts, costs, fees, claim for relief, demands, suits, actions
and causes of action, of whatever kind or nature, whether in law or in equity,
known or unknown and that it has or could assert, against AbbVie Inc., its
affiliates, its and their predecessors, successors and assigns, and all of their
current and former officers, owners, shareholders, directors, managers, agents,
representatives, servants, employees, attorneys, under common law or under any
statute, rule, regulations, order, or law, whether federal, state or local, that
are based in whole or in part upon, arise out of, or relate to, the execution
of, conduct (or omissions) under or in connection with, or exercise of any
rights under, (i) that certain License Agreement, dated as of September 21,
2010, by and between Abbott Pharmaceuticals PR Ltd. (predecessor in interest to
AbbVie Inc.) and Reata Pharmaceuticals, Inc. or (ii) that certain License
Agreement, dated as of September 21, 2010, by and between Abbott Pharmaceuticals
PR Ltd. (predecessor in interest to AbbVie Inc.) and Reata Pharmaceuticals,
Inc., in each case ((i) and (ii)), on or before October 9, 2019.

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

--------------------------------------------------------------------------------

 

Schedule 4.1(c)

Form of Written Confirmation

 

[DATE]

 

Joel Proksch, Ph.D.

Chief Development Officer

Reata Pharmaceuticals, Inc.

2801 Gateway Drive, Suite 150

Irving, TX  75063

 

 

RE: Original data for A-1291978 Drug Metabolism Memo No. 03

 

Dear Dr. Proksch:

 

The purpose of this letter is to confirm that the original data supporting the
bardoxolone methyl human metabolite identification report (AbbVie Drug
Metabolism Memo No. 03) remain archived in BioBook S-2012-000041365, as stated
in the report.

 

 

Sincerely,

 

 

[CONTACT INFO]

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

--------------------------------------------------------------------------------

 

Schedule 7.3

Oxford Consent Language

Consent and Agreement. [Oxford Finance LLC (“Collateral Agent”)], [the lenders
(the “Lenders”) listed on Schedule 1.1 of that certain Amended and Restated Loan
and Security Agreement dated as of June 14, 2018, as amended, by and among
Collateral Agent, Lenders and Reata (the “Loan Agreement”)] and [Reata] hereby
acknowledge and agree that [Reata’s] obligations to [pay AbbVie an aggregate
amount equal to Three Hundred Thirty Million Dollars ($330,000,000) plus certain
royalty payments (the “AbbVie License Payments”)] pursuant to [this Agreement]
do not constitute Indebtedness as defined in the Loan Agreement and the payment
of any of the AbbVie License Payments do not constitute Investments as defined
in the Loan Agreement and thus are not prohibited by Section 7.4 and Section 7.7
of the Loan Agreement.  However, pursuant to Section 7.1 of the Loan Agreement,
[Reata] shall not Transfer all or any part of its business or property
(including certain transfer of rights and property pursuant to any license
agreement and any expenditures of funds), except for certain specifically
enumerated permitted Transfers. Notwithstanding anything to the contrary
contained in Section 7.1 of the Loan Agreement and the definition of Permitted
Licenses set forth in the Loan Agreement, Collateral Agent and Lenders hereby,
subject to the terms of Section 4 and Section 9 hereof, (a) consent to (i)
[Reata’s] entry into [this Agreement] and (ii) [Reata’s] obligations under [this
Agreement] to (x) make any and all of the AbbVie License Payments and (y)
continue to provide the Product Licenses and the Collaboration Licenses (both as
defined in [this Agreement]) and any rights related thereto to AbbVie
(collectively, the “Specified License”), in each case pursuant to [this
Agreement], (b) acknowledge that the AbbVie License Payments are expenditures of
funds to be made by [Reata] in the ordinary course of business and (c) agree
that (i) [this Agreement], in and of itself, and the [Reata] making any and all
AbbVie License Payments and granting the Specified License pursuant thereto,
shall not constitute “Events of Default” under the Loan Agreement, (ii) the
Specified License shall be considered a Permitted License under the Loan
Agreement and (iii) the AbbVie License Payments shall be permitted to be made
pursuant to Section 7.1(d) and Section 7.1(e) of the Loan Agreement.

 

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

--------------------------------------------------------------------------------

 

Schedule 9.4

Press Release

(See attached)




Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

--------------------------------------------------------------------------------

[gontxrcr00lo000003.jpg]

 

REATA PHARMACEUTICALS REACQUIRES RIGHTS FROM ABBVIE TO DEVELOP AND COMMERCIALIZE
BARDOXOLONE METHYL, OMAVELOXOLONE, AND ALL NEXT-GENERATION NRF2 ACTIVATORS

IRVING, Texas—October 10, 2019—Reata Pharmaceuticals, Inc. (Nasdaq: RETA), a
clinical-stage biopharmaceutical company, today announced the reacquisition of
development, manufacturing and commercialization rights concerning its
proprietary Nrf2 activator product platform originally licensed to AbbVie, Inc.
(AbbVie) for territories outside of the United States with respect to
bardoxolone methyl (bardoxolone) and worldwide with respect to omaveloxolone and
other next-generation Nrf2 activators.  As a result, Reata now possesses
exclusive, worldwide rights to develop, manufacture and commercialize
bardoxolone methyl (bardoxolone), omaveloxolone, and all other next-generation
Nrf2 activators, excluding certain Asian markets for bardoxolone which are
licensed to Kyowa Kirin Co., Ltd.

As consideration for the rights reacquired by Reata, AbbVie will receive a total
of $330 million in cash, primarily for rights to bardoxolone.  Reata will make
an upfront payment of $75 million in 2019, with the remainder payable in
installments in the second quarter of 2020 and in the fourth quarter of
2021.  In addition, AbbVie will receive low single-digit, tiered royalties from
worldwide sales of omaveloxolone and certain next-generation Nrf2 activators,
and no royalties on bardoxolone.

“AbbVie has been an excellent partner, and our collaboration was instrumental in
the clinical development of bardoxolone and omaveloxolone,” said Warren Huff,
Reata’s Chief Executive Officer and President.  “Regaining these rights will
increase Reata’s strategic flexibility and control regarding the development and
commercialization of our lead drug candidates, and our next-generation Nrf2
activators.  We have been actively preparing for the commercial launch of
bardoxolone and omaveloxolone in the United States, and we will now expand our
efforts to include these international territories as well.”

Reata has also entered into an amendment to its loan and security agreement with
Oxford Finance LLC and Silicon Valley Bank.  The amended agreement makes $75
million available to Reata upon positive, topline, registrational data from
either the CARDINAL study of bardoxolone methyl in patients with Alport syndrome
or the MOXIe study of omaveloxolone in patients with Friedreich’s
ataxia.  Overall, the term loan facility increased by $30 million, from $125
million to $155 million.  

About Reata Pharmaceuticals, Inc.

Reata is a clinical-stage biopharmaceutical company that develops novel
therapeutics for patients with serious or life-threatening diseases by targeting
molecular pathways involved in the regulation of cellular metabolism and
inflammation.  Reata’s two most advanced clinical candidates, bardoxolone methyl
and omaveloxolone, target the important transcription factor Nrf2 that promotes
restoration of mitochondrial function, reduction of oxidative stress, and

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

--------------------------------------------------------------------------------

[gontxrcr00lo000003.jpg]

 

inhibition of pro-inflammatory signaling.  Bardoxolone and omaveloxolone are
investigational drugs, and their safety and efficacy have not been established
by any agency.

Forward-Looking Statements

This press release includes certain disclosures that contain “forward-looking
statements,” including, without limitation, statements regarding the success,
cost and timing of our product development activities and clinical trials, our
plans to research, develop and commercialize our product candidates, and our
ability to obtain and retain regulatory approval of our product candidates.  You
can identify forward-looking statements because they contain words such as
“believes,” “will,” “may,” “aims,” “plans,” “model,” and
“expects.”  Forward-looking statements are based on Reata’s current expectations
and assumptions.  Because forward-looking statements relate to the future, they
are subject to inherent uncertainties, risks, and changes in circumstances that
may differ materially from those contemplated by the forward-looking statements,
which are neither statements of historical fact nor guarantees or assurances of
future performance.  Important factors that could cause actual results to differ
materially from those in the forward-looking statements include, but are not
limited to, (i) the timing, costs, conduct, and outcome of our clinical trials
and future preclinical studies and clinical trials, including the timing of the
initiation and availability of data from such trials; (ii) the timing and
likelihood of regulatory filings and approvals for our product candidates; (iii)
the potential market size and the size of the patient populations for our
product candidates, if approved for commercial use, and the market opportunities
for our product candidates; and (iv) other factors set forth in Reata’s filings
with the U.S. Securities and Exchange Commission, including its Annual Report on
Form 10-K, under the caption “Risk Factors.”  The forward-looking statements
speak only as of the date made and, other than as required by law, we undertake
no obligation to publicly update or revise any forward-looking statements,
whether as a result of new information, future events, or otherwise.

 

 

Contact:

Reata Pharmaceuticals, Inc.

(972) 865-2219

http://reatapharma.com/

 

 

Investor Relations:

Vinny Jindal

Vice President, Strategy

(469) 374-8721

ir@reatapharma.com

http://reatapharma.com/contact-us/

 

 

Media:

Matt Middleman, M.D.

LifeSci Public Relations

(646) 627-8384

matt.middleman@lifescipublicrelations.com

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

--------------------------------------------------------------------------------

[gontxrcr00lo000003.jpg]

 

 

 

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

--------------------------------------------------------------------------------

 

Schedule 11.7(c)

ADR Procedures

Any Dispute referred to ADR under this Agreement shall be resolved as follows:

1.To begin an ADR proceeding, a Party shall provide written notice to the other
Party of the Dispute to be resolved by ADR.  Within fourteen (14) days after its
receipt of such notice, the other Party may, by written notice to the Party
initiating the arbitration, add additional issues to be resolved within the same
ADR.  Thereafter, no new issues can be added absent consent of the tribunal,
which consent shall be granted for good cause.  In assessing whether good cause
exists for permitting the addition of new issues, the tribunal shall consider
all relevant factors, including whether justice is served by allowing the
addition of new issues, whether a Party unduly delayed in seeking to add a new
issue, and whether the other Party would be unfairly prejudiced by the addition
of the new issues.  The ADR shall be administered by JAMS pursuant to the
then-current JAMS Comprehensive Rules and Procedures, except as modified under
this Schedule 11.7(c).

2.Within twenty-one (21) days following the initiation of the ADR proceeding,
the Parties shall select a mutually acceptable independent, impartial and
conflicts-free neutral from the JAMS list of neutrals to preside in the
resolution of all issues in this ADR proceeding. If the Parties are unable to
agree on a mutually acceptable neutral within such period, each Party will
select one independent, impartial and conflicts-free neutral (who does not need
to be from the JAMS list) and, within ten (10) days thereafter, those two
neutrals will select a third independent, impartial and conflicts-free neutral
from the JAMS list of neutrals to preside as the chair of the panel of such
three neutrals (such neutral(s), the “Neutral”).  None of the neutrals selected
may be current or former employees, officers or directors of either Party or its
Affiliates.  Furthermore, the following provisions shall supplement (but not
replace) the provisions of the JAMS Comprehensive Rules and Procedures regarding
neutrality:

 

(a)

A person shall be deemed to have a conflict, and shall not be appointed as a
Neutral absent the consent of both parties, if such person (i) has presided over
an evidentiary hearing relating to, or issued a ruling on, the merits of a
dispute, involving either Party; (ii) has conducted a mediation involving either
Party, or (iii) has been retained to perform and has performed professional
services for either Party within the last ten (10) years.   The “merits of a
dispute” are matters substantially related to the substance of the underlying
claim, and do not include procedural or discovery-related matters;

 

(b)

A person shall be deemed to have a conflict, and shall not be appointed as a
Neutral absent consent of both parties, if such person previously served as a
party-appointed arbitrator appointed by either Party, or by any party
represented in a previous arbitration by one of the law firms representing
either Party in any Dispute referred to ADR under this Agreement, if the
governing rules of such arbitration did not require such arbitrator to be
impartial and independent; and

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

--------------------------------------------------------------------------------

 

 

 

(c)

Neither Party nor any person acting on behalf of a Party may have any ex parte
communications with any Neutral at any time before or during the
proceedings.  Notwithstanding JAMS Comprehensive Rules and Procedures,
prohibited ex parte communications shall include advising the candidate of the
general nature of the controversy and of the anticipated proceedings and to
discuss the candidate’s qualifications, availability or independence in relation
to the Parties.

3.No earlier than ninety (90) days or later than one hundred twenty (120) days
after selection, the Neutral shall hold a hearing to resolve each of the issues
identified by the Parties.

4.At least seven (7) days prior to the hearing, each Party shall submit the
following to the other Party and the Neutral:

 

(a)

a copy of all exhibits on which such Party intends to rely in any oral or
written presentation to the Neutral;  

 

(b)

a list of any witnesses such Party intends to call at the hearing, and a short
summary of the anticipated testimony of each witness;

 

(c)

a proposed ruling on each issue to be resolved, together with a request for a
specific damage award or other remedy for each issue.  The proposed ruling shall
not contain any recitation of the facts or any legal arguments, and the proposed
remedy shall not include any punitive damages.  The proposed ruling and the
proposed remedy collectively shall not exceed one (1) page per issue.  

 

(d)

a brief in support of such Party’s proposed rulings and remedies, provided that
the brief shall not exceed twenty (20) pages. This page limitation shall apply
regardless of the number of issues raised in the ADR proceeding.

5.Each Party shall be entitled to twenty (20) document requests and one
deposition.  The Neutral can permit additional discovery, subject to the limits
specified below, where such discovery is reasonably calculated to lead to
admissible evidence regarding liability or damages, and with respect to a
request for an additional deposition, the necessity of an additional deposition
shall be determined by the Neutral based upon the reasonable need for the
requested information, the availability of other discovery options and the
burdensomeness of the request on the opposing Parties and the witness.  For such
additional discovery, in no event shall a Party be permitted more than three (3)
interrogatories, ten (10) additional document requests (resulting in thirty (30)
total document requests) or more than one (1) additional deposition of the
opposing Party (with all depositions limited to one day, up to six (6)
hours).  No corporate representative deposition shall be permitted.  Within five
(5) days of the service of document requests, the Parties shall agree to defined
search terms in order to search for responsive electronic documents as
efficiently and economically as possible.  If the Parties cannot agree to such
search terms, the Neutral shall meet with the Parties within five (5) days
thereafter and, at that meeting, determine the applicable search

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

--------------------------------------------------------------------------------

 

 

terms.  No other discovery shall be permitted in any form.  All discovery must
be completed thirty (30) days before the arbitration hearing.

6.The hearing shall be conducted on no more than five (5) consecutive days and
shall be governed by the following rules:

 

(a)

Each party shall be entitled to fifteen (15) hours of hearing time to present
its case. The Neutral shall determine whether each Party has had the fifteen
(15) hours to which it is entitled.

 

(b)

Each Party shall be entitled, but not required, to make an opening statement, to
present regular and rebuttal testimony, documents, or other evidence, to
cross-examine witnesses, and to make a closing argument.  Cross-examination of
witnesses shall occur immediately after their direct testimony, and
cross-examination time shall be charged against the Party conducting the
cross-examination.

 

(c)

The Party initiating the ADR shall begin the hearing and, if it chooses to make
an opening statement, shall address therein not only issues it raised but also
any issues raised by the responding party. The responding party, if it chooses
to make an opening statement, also shall address all issues raised in the ADR.
Thereafter, the presentation of regular and rebuttal testimony and documents,
other evidence, and closing arguments shall proceed in the same sequence.

 

(d)

Except when testifying, witnesses shall be excluded from the hearing until
closing arguments.

 

(e)

Settlement negotiations, including any statements made therein, shall not be
admissible under any circumstances.

 

(f)

Affidavits prepared for purposes of the ADR hearing shall not be admissible.

 

(g)

As to all other matters, the Neutral shall have sole discretion regarding the
admissibility of any evidence.

7.Prior to the completion of the hearing, a Party may seek leave from the
Neutral to modify its proposed rulings on one or more issues to be resolved.  If
the Neutral finds good cause for such modification, within seven (7) days
following completion of the hearing, the Parties shall file a substitute
proposed ruling on each issue for which the Neutral allows a modification,
together with a request for a specific damage award or other remedy for each
such issue.  The proposed ruling shall not contain any recitation of the facts
or any legal arguments, and the proposed remedy shall not include any punitive
damages.  The proposed ruling and the proposed remedy collectively shall not
exceed one (1) page per issue.  

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 

--------------------------------------------------------------------------------

 

 

8.Within fourteen (14) days following completion of the hearing, each Party may
submit to the other Party and the Neutral a post-hearing brief in support of its
proposed rulings and remedies, provided that such brief shall not contain or
discuss any new evidence and shall not exceed twenty (20) pages.  This page
limitation shall apply regardless of the number of issues raised in the ADR
proceeding.

9.The Neutral shall rule on each disputed issue within thirty (30) days
following completion of the post-hearing briefing.  Such ruling shall adopt in
its entirety the proposed ruling and remedy of one of the Parties on each
disputed issue but may adopt one party’s proposed rulings and remedies on some
issues and the other Party’s proposed rulings and remedies on other issues. The
Neutral shall not issue any written opinion or otherwise explain the basis of
the ruling.

10.The Neutral shall be paid a reasonable fee plus expenses.  These fees and
expenses, along with the reasonable legal fees and expenses of the prevailing
Party (including all expert witness fees and expenses), the fees and expenses of
a court reporter, and any expenses for a hearing room, shall be paid as follows:

 

(a)

If the Neutral rules in favor of one Party on all disputed issues in the ADR,
the losing Party shall pay 100% of such fees and expenses.

 

(b)

If the Neutral rules in favor of one Party on some issues and the other Party on
other issues, the Neutral shall issue with the rulings a written determination
as to how such fees and expenses shall be allocated between the Parties.  The
Neutral shall allocate fees and expenses in a way that bears a reasonable
relationship to the outcome of the ADR, with the Party prevailing on more
issues, or on issues of greater value or gravity, recovering a relatively larger
share of its legal fees and expenses.

11.The rulings of the Neutral and the allocation of fees and expenses shall be
binding, non-reviewable, and non-appealable, and may be entered as a final
judgment in any court having jurisdiction.

12.Except as provided in paragraph 11 or as required by law, the existence of
the Dispute, any settlement negotiations, the ADR proceeding, any submissions
(including exhibits, testimony, proposed rulings, and briefs), and the rulings
shall be deemed to be Confidential Information of both Parties.  The Neutral
shall have the authority to impose sanctions for unauthorized disclosure of
Confidential Information.

13.All ADR proceedings shall be conducted in the English language and shall be
conducted in New York, New York.

14.Each Party shall have the right to be represented by counsel in all aspects
of any ADR proceeding.

 

Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the Company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].

 